Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 1 of 91 PageID #: 838



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

        ------------------------------X           Docket#
        74 PINEHURST LLC, et al.,     :           19-cv-06447-EK-RLM
                        Plaintiffs,   :
                                      :
             - versus -               :           U.S. Courthouse
                                      :           Brooklyn, New York
                                      :
        STATE OF NEW YORK, et al.,    :           June 23, 2020
                        Defendants    :           2:00 PM
        ------------------------------X

            TRANSCRIPT OF CIVIL CAUSE FOR TELEPHONE CONFERENCE
                     BEFORE THE HONORABLE ERIC KOMITEE
                       UNITED STATES MAGISTRATE JUDGE
        A     P    P    E     A   R    A     N    C    E    S:

        For the Plaintiffs:                Kevin King, Esq.
                                           One City Center
                                           850 Tenth St., NW
                                           Washington, D.C. 20001
        For State Defendants:              Michael A. Berg, Esq.
                                           Office of the
                                           NYS Attorney General
                                           Litigation Bureau
                                           28 Liberty Street
                                           New York, NY 10005
        For City Defendants:               Rachel Kane Moston, Esq.
                                           New York City Law Department
                                           100 Church Street
                                           New York, NY 10007
        For Intervenor:                    Michael Duke, Esq.
                                           Selendy & Gay PLLC
                                           1290 Avenue of the Americas
                                           New York, NY 10104


        Transcription Service:             Transcriptions Plus II, Inc.
                                           61 Beatrice Avenue
                                           West Islip, New York 11795
                                           laferrara44@gmail.com



        Proceedings recorded by electronic sound-recording,
        transcript produced by transcription service
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 2 of 91 PageID #: 839



                                                                                  2
                                     Proceedings

   1                (Distortion in audio creating indiscernible and

   2   inaudible portions in the record.)

   3                THE CLERK:     74 Pinehurst, LLC, et al, v. State

   4   of New York, docket number 19-cv-6447.

   5                Appearing on behalf of the plaintiffs, we have

   6   Kevin King.     Mr. King, are you still on the line?

   7                MR. KING:    Yes, I am.

   8                THE CLERK:     Thank you.

   9                Appearing on behalf of the State of New York,

  10   defendants, we have Michael Berg.           Mr. Berg, are you

  11   still on the line?

  12                MR. BERG:    I'm on the line.       Thank you.

  13                THE CLERK:     Thank you.

  14                Appearing on behalf of the City of New York

  15   defendants, we have Rachel Moston.            Ms. Moston, are you

  16   still on the line?

  17                MS. MOSTON:     Yes, I am.     Thank you.

  18                THE CLERK:     Thank you.

  19                And appearing on behalf of the intervenors, we

  20   have Michael Duke.       Mr. Duke, are you still on the line?

  21                MR. DUKE:    I am.

  22                THE CLERK:     Thank you.

  23                We are ready to start finally, Judge.

  24                THE COURT:     Okay.    All right.     So thank you

  25   everybody for your patience.          We apologize for the




                          Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 3 of 91 PageID #: 840



                                                                                  3
                                     Proceedings

   1   technical difficulties.         I know that all the lawyers here

   2   today, as well as everybody listening in on the spectator

   3   line still have busy lives, despite the pandemic, and

   4   we're sorry to keep you waiting.           You know, this is a

   5   somewhat more convoluted conference than usual in the

   6   sense that we have this dual-track with the speaker line,

   7   and the spectator line, but I think we're ready to go.

   8                I will again give the standard disclaimers that

   9   because we are recording this, and it may be transcribed

  10   one day, I will ask the lawyers to try to avoid speaking

  11   over each other as much as possible, and when there is

  12   some give and take along those lines, to please state the

  13   name of the speaker each time you come on the line, so

  14   that somebody transcribing this later knows to whom

  15   they're listening.

  16                I'll remind everybody listening, lawyers and

  17   spectators that the Court prohibits -- we are making a

  18   recording of this, and there will be a transcript, but

  19   the Court prohibits additional recording by the parties

  20   or the spectators, same as we would if we were in the

  21   courthouse in person.

  22                Finally, I'll just add that because this case

  23   is, you know, and overlap in significant part with the

  24   CHIP case, which we call the Community Housing companion

  25   case, that we had oral argument in this morning.               We have




                          Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 4 of 91 PageID #: 841



                                                                                  4
                                     Proceedings

   1   a number of the same lawyers representing the same

   2   parties on the phone now.

   3                You all can assume, obviously my familiarity

   4   with the arguments that were made this morning in respect

   5   of claims that overlap between this case and that case,

   6   and I would urge people to please target their arguments

   7   that are arguments for this case to the as applied

   8   challenges, and other claims that are not common between

   9   the two cases.      Obviously, if somebody thinks that an

  10   argument was missed this morning, you should feel free to

  11   make it, but if the argument was adequately made this

  12   morning, you can assume that I'm as familiar with it for

  13   purposes of this case, as I was this morning, and as I

  14   indicated, I do intend most like, I would think, to issue

  15   one opinion, albeit with two judgments, for the two

  16   cases, given the number of overlapping issues.

  17                And Mr. King, on behalf of your clients, you're

  18   the only ones not to weigh in on that subject this

  19   morning, please let me know if you have any qualms about

  20   that when it's your turn to speak.

  21                But otherwise, we will kick this off again,

  22   with the defendants speaking first, given that it's their

  23   motion, especially given the fact that this case overlaps

  24   with this morning's argument, I would ask people to limit

  25   their arguments in the first instance to thirty minutes,




                          Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 5 of 91 PageID #: 842



                                                                                  5
                                     Proceedings

   1   and then I'll give each side ten minutes for rebuttal

   2   with in each case, the defendants dividing their time

   3   among themselves, as they see fit.

   4                So Mr. Berg, are we starting with you on behalf

   5   of the defendants?

   6                MR. BERG:    We have to -- this is Assistant

   7   Attorney General Michael Berg representing defendants,

   8   the State of New York, the New York Division of Housing

   9   and Community Renewal, and Commissioner RuthAnne

  10   Visnauskas in this civil action.

  11                At the outset, your Honor, I think we need to

  12   clarify the scope of the complaint in this case because

  13   the complaint on its face challenges the rent

  14   stabilization law, a statute that's been on the books

  15   since 1969, and it specifically challenges a number of

  16   provisions of the RSL such as the requirement that

  17   landlords tender renewal leases, grant succession rights,

  18   limit the -- the provisions limiting evictions, and

  19   others that we identified in our reply brief, that have

  20   either been a part of the rent stabilization law from its

  21   inception, or have long pre-dated the 2019 amendment to

  22   the rent stabilization law.

  23                Now in their opposition brief, plaintiffs

  24   stated that they were not asserting a challenge to a 50-

  25   year-old regime of rent stabilization, but only a nine-




                          Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 6 of 91 PageID #: 843



                                                                                  6
                                     Proceedings

   1   month-old regime of rent stabilization.             In other words,

   2   the enactment of June 14th, 2019.

   3                If the relief plaintiffs are seeking is merely

   4   to turn back the statutory clock to last June 13th, then

   5   this is a very different case from the one that was plead

   6   in their complaint.       They are not looking on that reading

   7   of it, of the complaint, they are not looking to totally

   8   uproot the rent stabilization system as it existed

   9   previously, and it's just not clear to me what they are

  10   seeking to challenge.

  11                We have a feeling that the Court will know from

  12   our briefs, that because they are challenging many pre-

  13   existing provisions, that they are seeking to get rid of

  14   the whole system, but if that is not their position, we

  15   can have a different discussion and debate, and I don't

  16   know if the Court would want to clarify that now, or

  17   would just want to hear our arguments and proceed in the

  18   ordinary course to (indiscernible).

  19                THE COURT:     I think I'll weigh in with my

  20   understanding, and then when it comes time for the

  21   plaintiffs to speak, I'll let them at that point speak

  22   for themselves.

  23                You know, my understanding was that the reason

  24   they walked through all of the provisions of the rent

  25   stabilization law, including not only the 2019




                          Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 7 of 91 PageID #: 844



                                                                                  7
                                     Proceedings

   1   amendments, but everything that pre-dated it, is because

   2   they are making as I said this morning, a straw that

   3   breaks the proverbial camel's back argument whereby

   4   they're asking the Court to conclude that the 2019

   5   amendments, together with everything that came before it,

   6   you know, finally gets us to the point that Justice

   7   Holmes hypothesized where regulation goes too far, and

   8   that the remedy they're seeking is to remove that last

   9   straw, not to remove all the straws going back to the

  10   beginning of the rent stabilization law itself.

  11                But I may be wrong about that, I will leave you

  12   to make your argument, and we will hear from the

  13   plaintiffs at the conclusion of the defense motion.

  14                MR. BERG:    All right, Judge.        Thank you, your

  15   Honor, and we'll proceed on that basis as well.

  16                I am taking the Court's advice, I don't want to

  17   belabor the issue of the facial challenge to the rent

  18   stabilization law as amended as a physical taking.                We

  19   continue to believe that that is a category error, and

  20   there is no physical taking in this case, and certainly

  21   not in all circumstances as applied to rent stabilized

  22   landlords.

  23                With respect to the same theory, the physical

  24   taking theory, the plaintiffs purport to allege a

  25   separate, as applied challenge, but in fact they don't.




                          Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 8 of 91 PageID #: 845



                                                                                  8
                                     Proceedings

   1   They simply copy their physical taking claim word for

   2   word and substitute the phrase "as applied to plaintiffs"

   3   for the phrase "on its face".

   4                There is no allegation that the State

   5   defendants or any of the defendants have seized any of

   6   the plaintiffs' property, taken easements, or imposed a

   7   requirement as in Loretto (ph.), the physical structures

   8   be placed on the property, and for the reasons that we

   9   discussed this morning, merely telling a landlord who is

  10   in the business of renting apartments to members of the

  11   public, that it must tender a renewal lease, and can only

  12   evict the tenant for certain violations of the lease, is

  13   a regulation of the economic relationship.              It is not a

  14   physical taking.

  15                Finally on this point, there is not -- in the

  16   complaint, it is not alleged that a single plaintiff

  17   wants to exit the business of leasing apartments to

  18   tenants.    So once again, we have a situation where nobody

  19   is being forced to -- by the government to lease units to

  20   tenants, they're only being compelled by law to comply

  21   with regulations adopted by the legislature in the public

  22   interest.

  23                In terms of the regulatory taking claim, there

  24   are -- again the arguments for (indiscernible) the facial

  25   challenge are the same as those we discussed this




                          Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 9 of 91 PageID #: 846



                                                                                  9
                                     Proceedings

   1   morning.    There's no allegation that on its face, the

   2   statute deprives property owners of the economic

   3   viability of their buildings.

   4                Plaintiffs in the complaint, do make a somewhat

   5   cursory effort as to identify specific circumstances that

   6   could support an applied challenge, with respect to

   7   certain apartments.       So for example -- and certain

   8   buildings.     So for example, 74 Pinehurst and 141

   9   Wadsworth allege that they lost 20 to 40 percent of their

  10   value and it was from paragraph 234 of the complaint,

  11   "jeopardizing the ability of these plaintiffs to

  12   refinance their mortgages in the future."

  13                That appears to indicate there's no allegation

  14   of any actual obstacle to the entities attempting to

  15   refinance, nor is there an allegation that they had

  16   actually attempted or were about to attempt refinance.

  17   So the specific allegations that are pled in this

  18   complaint, as I say, are cursory, and don't really get

  19   them to a well-pled claim as a regulatory taking as

  20   applied to each plaintiff.

  21                When you --

  22   (Cross-talk)

  23                THE COURT:     Well, the Panagoulias, if I am

  24   pronouncing their name right, I mean, the Panagoulias

  25   plaintiffs plead that they sought to take an apartment




                          Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 10 of 91 PageID #: 847



                                                                                   10
                                     Proceedings

    1   for personal use out of rent stabilization in one of

    2   their buildings, and that that application was denied

    3   because the personal -- the apartment they were seeking

    4   for personal use was a two-bedroom, and the Board decided

    5   that if they really needed an apartment for personal use,

    6   they should've acted years earlier to take a one-bedroom

    7   that had been available previously.           How do you overcome

    8   an allegation like that at the motion to dismiss stage?

    9               MR. BERG:     Well, they are -- so what we do is

  10    we go through -- in an instance where there is a specific

  11    allegation like that, we accept the specific facts, but

  12    not the legal conclusions, and we go to the Penn Central

  13    analysis, and we look at the nature of the government's

  14    action.    Plaintiffs argued, for example, that the

  15    government's actions in a physical invasion of their

  16    property, and for all the reasons that we briefed in the

  17    context of physical taking, is not.

  18                Plaintiffs also assert that this is a -- that

  19    the rent stabilization law asks the individual

  20    plaintiffs, in this instance, the Panagoulias family, to

  21    bear a burden that should be born by the public as a

  22    whole, but in fact, as the courts have held in prior

  23    cases, rent stabilization is a broad-based economic

  24    regulation.     It doesn't single out anyone.          It subjects

  25    the owners of close to a million apartments in New York




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 11 of 91 PageID #: 848



                                                                                   11
                                     Proceedings

    1   City, to a regulatory scheme.

    2               And so, you know, for example, we have the --

    3   we cite the Jaydo Associates case where the question is

    4   whether the RSL amounts to a physical invasion or merely

    5   affects property interests through some public program

    6   adjusting benefits and burdens of economic rights to

   7    promote the common good.

    8               We think there's no -- there has been -- on

    9   that issue, the first prong of the Penn Central test, all

  10    of the case law supports the validity of the goals of

  11    rent stabilization, and supports that the nature of the

  12    program is broad based, it's a program in the public

  13    good, it affects economic -- the economic rights of

  14    landlords and tenants, and is not calculated to single

  15    out any individual property owner, nor does it affect the

  16    physical occupation of their property.

  17                We would then turn to the degree of economic

  18    impact and that --

  19                THE COURT:     So what we talked this morning

  20    about -- can you hear me?

  21                MR. BERG:     Yes.

  22                THE COURT:     Okay.    Sorry.    What we talked this

  23    morning about Yee a bit, and the question of whether --

  24    you know, the plaintiffs in Yee allege look, we've

  25    essentially been excluded from our own property in




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 12 of 91 PageID #: 849



                                                                                   12
                                     Proceedings

    1   perpetuity because we have to take the tenant who is

    2   there, and not only them, but any of their successors,

    3   people that they would pass the property to through

    4   inheritance, or sell the property to and get no choice in

    5   the matter, and you know, that permanent exclusion is a

    6   physical taking.      And the Supreme Court said no, it's

    7   not, and one way we know that is because there's these

    8   off-ramps in the statute that say that you can get out of

    9   the business of renting property in certain ways, and you

  10    can take your property back and use it for other

  11    purposes, at least on the face of the statute.

  12                You know, here we've got an as applied

  13    challenge where they're saying something I think almost

  14    identical to what the plaintiffs in Yee had to say but in

  15    the context of an as applied challenge, and they're

  16    alleging look, you're telling me one of the off-ramps to

  17    rent stabilization that renders it not a permanent,

  18    physical occupation forever, is that I'm supposed to be

  19    able to take one apartment back for personal use, and yet

  20    we applied to do that, and the New York State Board

  21    denied our application for reasons that made no sense.

  22                So I mean, don't we have to have discovery then

  23    on that issue to assess the validity of their claim that

  24    the off-ramp is illusory?

  25                MR. BERG:     No, your Honor.      We accept them at




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 13 of 91 PageID #: 850



                                                                                   13
                                     Proceedings

    1   their word that the -- that in that particular

    2   circumstance, the application was denied.             If we're

    3   talking about the physical challenge here, and the

    4   application of Yee, the -- there's no need for discovery

    5   because there is no allegation of any physical occupation

    6   or encroachment on owners' property full stop.              And I

    7   understand the     allegations about that -- (indiscernible)

    8   Panagoulias family to sound more in (indiscernible) in

    9   whether there's been regulatory taking or not.

  10                In terms of Yee, we would argue that on the

  11    face of that decision, there's -- just as there were off-

  12    ramps there, and there remain off-ramps here, and the

  13    owner does not have to -- the owner -- as long as it

  14    becomes constitutionally suspect, in particular

  15    circumstances, the owner applied for an off-ramp and was

  16    denied.    I don't know whether that determination was

  17    appealed.    There was no allegations that an Article 78

  18    proceeding was brought to challenge that determination,

  19    but a remedy for that is that does not sound in physical

  20    taking, and we don't believe it states a regulatory

  21    taking.

  22                And I don't believe that the Yee analysis is

  23    really germane to the point of a regulatory taking.                 I'd

  24    also point out that the Court doesn't have to take the

  25    State's word for it because in a number of prior cases




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 14 of 91 PageID #: 851



                                                                                   14
                                     Proceedings

    1   which we cite, it including Harmon and 95 West, the

    2   Second Circuit had cited Yee specifically, and relied on

    3   Yee, to hold that there was no physical taking.              So I

    4   think no matter how you slice it, there is no as applied

    5   in claim, and as I recognized at the outset, the

    6   plaintiffs do make somewhat more than attempts, a fairly

    7   thin one on the face of the complaint, to identify

    8   circumstances where one or another plaintiff had a

    9   regulatory impact that went too far.

  10                And we go through the -- again, a full Penn

  11    Central analysis in our brief.          It sounds as if it may

  12    not be the most useful thing to replicate that here, but

  13    what I'm essentially saying is that the plaintiffs don't

  14    even get to square one on an as applied physical taking

  15    claim, it's just not there.         It's not something that's

  16    validly pled in the complaint.

  17                They do need to make more of an effort, and

  18    they need to take seriously, the allegations that in a

  19    couple of circumstances there were regulatory takings as

  20    applied to individual plaintiffs, but we believe it

  21    failed to state that claim for a variety of reasons, but

  22    including when you look at the nature of the government's

  23    action, and the extent of the alleged economic impact,

  24    and I'll give the Court one example (indiscernible) if

  25    there's a question, then I'll move onto contract claim




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 15 of 91 PageID #: 852



                                                                                   15
                                     Proceedings

    1   but they are related.

    2               THE COURT:     Let me just stick with Yee.          Before

    3   you move on, can I just stick with Yee for one second.

   4                MR. BERG:     Sure.

    5               THE COURT:     So the petitioners in Yee were

    6   making the argument that the rent controlled ordinance in

    7   California, transferred the discrete interest in land,

    8   namely the right to occupy the land indefinitely at a

    9   submarket rent from the owner to the renter.              And the

  10    Supreme -- and this is a physical taking of the claim.

  11    And the Supreme Court said we know that's not true

  12    because the residency law there provides that a park

  13    owner who wishes to change the use of his land can evict

  14    the tenants, albeit with six or twelve months notice for

  15    the purpose of changing the use of the land.

  16                And the petitioners came back and said yes, you

  17    know, Supreme Court, that off-ramp about changing the use

  18    of the land exists in theory but in practice, it doesn't

  19    -- you have to run a kind of gauntlet, they said in order

  20    to avail yourself of that off-ramp.

  21                And the conclusion from the Supreme Court is

  22    look, a different case would be presented were the

  23    statute on its face, or as applied to compel a landowner,

  24    over objection to rent his property or to refrain in

  25    perpetuity from terminating a tenancy.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 16 of 91 PageID #: 853



                                                                                   16
                                     Proceedings

    1               Just tell me again, sort of why isn't this that

    2   very different case that Justice O'Connor hypothesized

    3   where it is an as applied challenge, and the plaintiffs

    4   are actually saying look, I did seek to avail myself of

   5    that off-ramp, and my request was denied.

    6               MR. BERG:     Well, there are number of off-ramps

    7   here.   There are a number of means of exiting rent

   8    stabilization, and --

    9               THE COURT:     So then -- sorry to interrupt you

  10    but is it your contention then that in order to even get

  11    past the motion to dismiss, in the as applied context, a

  12    plaintiff has to try to avail him or herself of every

  13    single potential off-ramp in sequence, and fail on every

  14    score before they can survive the motion to dismiss?

  15                MR. BERG:     No, your Honor.      What we're saying

  16    is that by making -- if an owner makes an effort to run

  17    the gauntlet and is denied, they have an Article 78 claim

  18    made in -- and it could be conceivable that in some

  19    instance where there's totally irrational denial of -- or

  20    an equal protection violation, because the denial was

  21    based on protective class or something like that, then

  22    they might have a constitutional claim.

  23                But I don't believe they have a due process or

  24    taking claim, because in a particular case, they were

  25    denied the opportunity to cease renting a particular




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 17 of 91 PageID #: 854



                                                                                   17
                                     Proceedings

    1   unit.   I think that's what Yee stands for and Yee has

    2   been cited, and a good discussion of it is in the

    3   Greystone Hotel case, in the Southern District              which was

    4   affirmed on the Second Circuit, basically explaining the

    5   difficulties of exiting the rent controlled regime in

    6   Yee, and holding that it was comparable -- that because

    7   those options existed, and because they exist as well

    8   under the rent stabilization law, that the -- that there

    9   was no taking under the RSL.

  10                So I think they're -- I think Yee controls

  11    here, and I think the Second Circuit has repeatedly

  12    reached the same conclusion.

  13                And the only point I was going to make about 74

  14    Pinehurst is that -- and I understand that they raised

  15    it, and we'll discuss it as well in the context of

  16    contract clause claim, but they -- two of their

  17    apartments were -- was denied -- they were denied the

  18    opportunity to revoke preferential rents in two of the 27

  19    units that they own.

  20                Under regulatory takings analysis, that is not

  21    substantial, nor as we argue in our briefs, was it

  22    unforeseeable, and even if one could state a claim that

  23    it was unforeseeable, and substantial, which we contend

  24    they have not, we still think that the nature of the

  25    government regulation being the broad-based economic




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 18 of 91 PageID #: 855



                                                                                   18
                                     Proceedings

    1   regulation, adjust to (indiscernible) benefit the

    2   economic laws is enough to defeat, and mandate a

    3   dismissal of their as-applied regulatory takings claim.

    4               THE COURT:     What about the MCI and IAI (ph.)

    5   claims where they say look, we've made repairs and

    6   capital improvements under the prior regime, expecting to

    7   be reimbursed in accordance with that regime, and then

    8   while our applications were pending, the new 2019 regime

    9   comes into play, and is applied essentially

  10    retroactively, to repairs completed before, where

  11    applications are still pending.          How is that foreseeable?

  12                MR. BERG:     Well, the provisions governing MCI

  13    and IAI's costs, and the costs that could be passed along

  14    to tenants, have been revised over the years, as have

  15    many of the other formulas for either enhancing or

  16    reducing landlords rents or other add-ons that landlords

  17    are entitled to collect.

  18                These are --

  19                THE COURT:     Have they previously been amended

  20    in ways that applied retroactively though?

  21                MR. BERG:     I don't know that offhand, your

  22    Honor.   The -- there have been changes to the regulatory

  23    regime over time, that have affected ongoing tenancies.

  24    So for example, a tenant who entered into a lease in the

  25    late '80s, on the assumption that upon -- on the




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 19 of 91 PageID #: 856



                                                                                   19
                                     Proceedings

    1   assumption that that rent stabilized apartment was going

    2   to remain rent stabilized for the duration of the

    3   tenancy, would've been very surprised in the early '90s

    4   to find that they had such a thing as vacancy, decontrol,

    5   and high rent decontrol being in place by the

    6   legislature.

    7               Now I don't want to characterize that as

    8   retroactive.     I don't think it is.        I think it is forward

    9   looking, in the same way that I think these provisions

  10    that we've been talking about, for example, MCI and

  11    IAI's, are not being applied retroactively, were being

  12    applied to applications that are still pending, or that

  13    are filed after the effective date of the statute, but I

  14    take your Honor's point that they do have an affect to

  15    people who are already engaged in transactions, whether

  16    it's tenants with leases or landlords with improvements.

  17                Again, we don't think it's retroactive, but I

  18    understand the concern there, and there have been changes

  19    in the past that have affected ongoing leasehold

  20    relationships, and so do these changes.

  21                THE COURT:     Okay.

  22                MR. BERG:     Just briefly on the contract clause

  23    claims, in our brief, we gave plaintiffs credit for

  24    carefully avoiding any claim that the RSL or that the

  25    2019 amendments affected future contracts because it is




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 20 of 91 PageID #: 857



                                                                                   20
                                     Proceedings

    1   black letter law that over the contract clause, there's

    2   no such thing as State interference with a future

   3    contract.

    4               State law is presumed to be the background law

    5   that governs contracts that are entered into when that

    6   law is on the books, and to their credit, plaintiffs

    7   challenged in the complaint, or at least challenged

    8   specifically, only two apartments, two apartments owned

    9   by 74 Pinehurst where the lease was renewed prior to the

  10    effective date of the statute, and 74 Pinehurst

  11    complained that it cannot revoke those preferential

  12    rents, upon renewal.

  13                That's how narrowly we understood them to plead

  14    their claim.     In their brief, they argued that there was

  15    a broader claim which had to do with leases that existed

  16    as of last June 13th, but that were renewed subsequently

  17    and in the future, based on terms governed by the new

  18    statute.

  19                Again, you know, we may have given them too

  20    much credit if that is part of what they are alleging,

  21    that is just not a cognizable claim under the contract

  22    clause because those lease renewals are subsequent to the

  23    enactment of the statute, and have -- and are governed by

  24    the State law that is in effect at the time of the

  25    renewal.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 21 of 91 PageID #: 858



                                                                                   21
                                     Proceedings

   1                With respect to --

   2                THE COURT:     At the time of the --

    3   (Cross-talk)

    4               THE COURT:     Isn't -- can we just stick to that

    5   point for a second?

   6                MR. BERG:     Yes.

    7               THE COURT:     The contract is made and binding

    8   before the statute goes into effect.           It just calls for

    9   performance in the future, right?           But it's a binding

  10    contract by the time it's inked by both sides, not

  11    necessarily at the time --

  12                MR. BERG:     What I am --

  13    (Cross-talk)

  14                THE COURT:     Am I wrong about that?

  15                MR. BERG:     -- what I am -- well, I may have

  16    been a bit opaque.      I'm sorry, your Honor.         With respect

  17    to the two apartments, that 74 Pinehurst is complaining

  18    about, that indeed was a -- I believe that those were

  19    indeed leases between 74 Pinehurst and two tenants of

  20    record that were signed prior to June 14th, 2019, and

  21    that gets them to the starting line.           That gets them to

  22    -- 74 Pinehurst to a point where we will say yes, let's

  23    engage with the merits of your claim, and see whether

  24    they state a claim under the applicable pleading

  25    standards, and the substance of law of the contract




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 22 of 91 PageID #: 859



                                                                                   22
                                     Proceedings

   1    clause.

    2               What I was referring to separately, or trying

    3   to, was their purported broader contract clause claim

    4   where they say well, we now -- we have all sorts of other

    5   apartments, and those apartments will come up for renewal

    6   one day, and when those apartments come up for renewal,

    7   the renewal will be governed by the HSTPA, the 2019

   8    amendments.

   9                And there, that --

  10                THE COURT:     Wait, that I understand.

  11                MR. BERG:     -- is not even a contract clause

  12    claim but you're right, they do -- looking back to those

  13    two leases, we do have to engage, and we do engage in our

  14    brief, in a more substantive and deeper analysis, which

  15    basically has two prongs; one is whether the impairments,

  16    alleged impairment was substantial, and we submit that

  17    because it was only two out of 27 apartments, and also

  18    because the changes were foreseeable, that there -- that

  19    there was no substantial impairment of the owner's

  20    rights, and in this regard, it's worth noting that from

  21    1969 to 2003, the rent stabilization laws did not permit

  22    an owner to revoke preferential rents during a particular

  23    individual's tenancy.

  24                So this is something that was on the books from

  25    2003 to 2018 -- '19 rather, the legislature being that




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 23 of 91 PageID #: 860



                                                                                   23
                                     Proceedings

    1   the type of sudden, abrupt, and quite costly increase

    2   that could be imposed as a result of this provision, was

    3   addressed with tenants, addressed to the goals of the

    4   rent stabilization law, and this is an aside, that in

    5   enacting the 2019 legislation, the legislature did not

    6   just say there's still a housing crisis in New York, they

    7   said there's still a housing crisis, and existing laws

    8   threatens to exacerbate it, so we will change the

   9    existing law.

  10                So in furtherance of that goal, we -- the

  11    legislature revoked this provision on -- sorry, renewed

  12    the provision, that allowed landlords to revoke

  13    preferential rents upon renewal.

  14                THE COURT:     Okay.    Let's turn to the City --

  15                MR. BERG:     But the (indiscernible).

  16                THE COURT:     Let's turn to the City at this

  17    point.

  18                MR. BERG:     Well, just briefly the last point on

  19    that, your Honor, is that even -- the plaintiffs have yet

  20    another hurdle because even if the Court were to find

  21    that a claim would arguably state -- not a claim, but

  22    that element would arguably claim they would still have

  23    to -- plaintiffs would still have to show that it was not

  24    a valid exercise of the police power, and -- I'm sorry,

  25    that there was not a valid public purpose and an




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 24 of 91 PageID #: 861



                                                                                   24
                                     Proceedings

    1   appropriate means and we brief -- it's written in our

    2   briefs that they changed this (indiscernible). Okay.                And

   3    with that, thank you for your time, your Honor.

    4                THE COURT:    Okay.    Thank you.     Let's turn to

    5   the City.

    6   (Audio recording at 0:54:00 becomes increasingly

    7   distorted)

    8                MS. MOSTON:     Yes, this is Rachel Moston for the

   9    City defendants.

  10                 I'm just going to make a few points, and try

  11    not to repeat any of the ground we've covered, as argued

  12    by Mr. Berg.

  13                 In terms of the as applied claim, as your Honor

  14    pointed out, I think the only factual -- one of the only

  15    factual arguments is that (indiscernible) complaint

  16    regarding the (indiscernible) and the fact that your

  17    Honor (indiscernible).        In all of our (indiscernible)          I

  18    think all of the (indiscernible) and the claim that

  19    that's (indiscernible) time barred to the extent that

  20    it's seeking relief on that claim, and certainly that

  21    eight-year-old action pre-dates the HSPA restrictions

  22    which went into effect in 2018, as we all know.

  23                 In our opposition papers, the plaintiffs

  24    addressed everyone's claims as time barred, and actually

  25    said they're not seeking a relief of denial of this




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 25 of 91 PageID #: 862



                                                                                   25
                                     Proceedings

    1   application (indiscernible).          So it's not -- they're not

    2   only seeking the relief for the (indiscernible) this

    3   building (indiscernible) the case law because it couldn't

    4   make this mandatory showing.         There are plenty of other

    5   exit options for him under the RSL, and they remain in

   6    effect today --

    7               THE COURT:     Well, let me just (indiscernible)

   8    to you that --

    9               MS. MOSTON:      -- (indiscernible).         Sure.

  10                THE COURT:     So I agree, he's not saying he's

  11    entitled to damages for the failure of the State to grant

  12    (indiscernible) for that apartment.           He's saying look

  13    when I say (indiscernible) the apartments, in the sense

  14    that I have excluded from the benefit of the tenancy and

  15    the right to stay in perpetuity, the State did not

  16    (indiscernible) granted when it retorts to that, that

  17    look, look, there are these other off-ramps because I

  18    allege that the off-ramps are illusory, and here's some

  19    evidence to that effect, right?

  20                And that evidence is not time-barred, his

  21    claims are time-barred.        So you know, why -- why

  22    shouldn't that then count towards his as-applied

  23    challenge together with all of the additional facts of

  24    the Panagoulias family, and when we do ultimately a

  25    question -- you know, why shouldn't we credit that




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 26 of 91 PageID #: 863



                                                                                   26
                                     Proceedings

    1   allegation that the off-ramp is illusory, as he alleges,

    2   for purposes of the deciding whether he survives the

    3   motion to dismiss, not whether he wins -- whether he

    4   survives the motion to dismiss on his as-applied claim?

    5               MS. MOSTON:      Well, first of all, the off-ramps

    6   aren't illusory.      He doesn't make that many other factual

    7   allegations.     The only other allegation I believe he

    8   makes is that Maria Pangoulias has considered occupying a

    9   rent-stabilized unit in her family's building.

  10                So it's not like we have a factual record here

  11    for the Panagoulias family.         We have these sort of

  12    (indiscernible) claims -- and I just want to clarify

  13    (indiscernible) apartments were used (indiscernible)

  14    because we know that Mr. Panagoulias can get another two-

  15    bedroom apartment theoretically when that tenant vacates

  16    the unit.

  17                Certainly that (indiscernible) --

  18                THE COURT:     Let me (indiscernible) --

  19                MS. MOSTON:      -- you can't --

  20                THE COURT:     Let me just jump in there for a

  21    second.

  22                MS. MOSTON:      Yes, sure, sure.

  23                THE COURT:     But the decision to deny his first

  24    application for personal use of a two-bedroom, that there

  25    once was a one-bedroom that was available, and he didn't




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 27 of 91 PageID #: 864



                                                                                   27
                                     Proceedings

    1   apply for personal use of that, then why wouldn't it also

    2   be that -- wouldn't that reasoning also be sufficient to

   3    deny his next application for a personal use exception.

    4                MS. MOSTON:     He can get a unit -- sorry, your

    5   Honor.    He can get a unit upon vacancy.          This personal

    6   use exception only applies when somebody's been living

    7   there that you're going to evict from their home.               It's

    8   disruptive and you're taking a rent stabilized unit --

    9   you're kicking a rent stabilized tenant out of their home

  10    mid-tenancy, and the law --

  11                 THE COURT:    (Indiscernible) vacancy of a non-

  12    stabilized apartment.        Can he do that?

  13                 MS. MOSTON:     We are not able (indiscernible).

  14                 THE COURT:    That's --

  15                 MS. MOSTON:     Yes, even a (indiscernible)

  16    apartment.    It's about New York State (indiscernible) in

  17    our papers, it's a time vacancy, for (indiscernible) a

  18    single use, that's mid-tenancy, if you're actually

  19    evicting somebody who (indiscernible) for your personal

  20    use, but if that unit becomes vacant, and the tenant

  21    leaves at the end of their tenancy, you can reclaim that

  22    unit.    You don't have to (indiscernible) there.            It's

  23    only a mid-tenancy.

  24                 THE COURT:    Understood.      Yeah, understood.

  25                 MS. MOSTON:     Okay, so the other issue I just




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 28 of 91 PageID #: 865



                                                                                   28
                                     Proceedings

    1   want to address that we bring up in our papers that we

    2   didn't address yet, that is this issue of alikeness.

    3               So when we're talking about as-applied

    4   regulatory takings challenges, applied cases in the past

    5   like Harmon and Greystone posed challenges just like this

    6   because they said you didn't exhaust the DHCR.              You

    7   didn't try to get hardship.         How are we supposed to know

    8   how far this regulation goes with respect to your

    9   property if you could potentially get a hardship, if you

  10    could get some monetary relief from that.             It's our

  11    position that line of reasoning still applies to

  12    regulatory taking claims for as-applied challenges.

  13                (Indiscernible) the Court, Harmon and Greystone

  14    were decided, there was the Knicks case, a Supreme Court

  15    case, that did overturn a prong of the Williamson (ph.)

  16    doctrine that basically says not only do you have to

  17    exhaust by going to the DHCR, or going to an agency to

  18    get a variance, but you're supposed to go to state court

  19    to try to get just compensation before you could even

  20    come to federal court to bring your as-applied regulatory

  21    takings claim.

  22                And the Circuit has since then said that even

  23    though the state court just compensation prong was

  24    overturned by the Knicks case, that you still do have to

  25    go to try to exhaust your administrative remedies, so




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 29 of 91 PageID #: 866



                                                                                   29
                                     Proceedings

    1   that you can really assess how far this statute goes with

   2    respect to your property.

    3               So I just wanted to make that point, that

    4   arguably these regulatory takings claims are

    5   (indiscernible), that they have to exhaust their

    6   hardship, so we could even plead.

    7               They're claiming that this is so egregious with

    8   respect to their property.         Well, maybe we could find out

   9    their options for relief and damages (indiscernible).

  10    And so that's the bottom line.          The case law is that the

  11    guiding principle here in this Circuit is that mere

  12    diminution value, no matter how serious, is insufficient

  13    to consider regulatory takings as a matter of law.

  14                Owners of rent stabilized buildings are not

  15    entitled to profit as they would under a market-based

  16    system, so all of these claims, even if we accept them as

  17    true, we don't need discovery on it (indiscernible) that

  18    they are aggrieved.       That's what they're claiming, their

  19    property is devalued 20-40 percent.           Even if we take that

  20    on its face, even if we see that as true, as a matter of

  21    law, that is not a constitutional challenge.

  22                Their complaint is about the MCIs and the IAI

  23    calculations, is really just goes to what is the actual

  24    harm that you are pleading under this statute, how far

  25    does this regulation go, and at the end of the day it's




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 30 of 91 PageID #: 867



                                                                                   30
                                     Proceedings

    1   our position that plaintiffs here are not really that far

    2   and that their regulatory takings claims as a matter of

    3   law fail and I think that that's it.           I don't have

   4    anything further, unless the Court has questions.

    5                THE COURT:    I'm sorry, everyone.        Thank you

    6   very much.

    7                Mr. Duke?    We'll go briefly to you, and then

   8    over to the plaintiff.

    9                MR. DUKE:    Thank you, your Honor.        Yes, just

  10    very briefly.     I want to make one point with respect to

  11    the Panagoulias allegations.         One thing that hasn't come

  12    up yet is that four out of ten units are not rent

  13    stabilized.      There's nothing that prevents plaintiff

  14    Panagoulias or any of the (indiscernible) taking those

  15    units over, and as Yee makes clear, a landowner is not

  16    entitled to say I want this type of tenant, and not that

  17    type of tenant.      They cannot choose amongst different

  18    ones.

  19                 They're also not entitled to any unit they

  20    want. That's made clear in the record in the

  21    (indiscernible) case, which says all of the

  22    (indiscernible) free (indiscernible) property exists

  23    (indiscernible) standing (indiscernible), essential and

  24    explicitly permissive.

  25                 Requests (indiscernible) in the occupancy, and




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 31 of 91 PageID #: 868



                                                                                   31
                                     Proceedings

    1   there are numerous off-ramps to allow them to do so.                And

    2   as Ms. Moston stated, they can't occupy any of the units,

    3   including the rent regulated ones, if the end of the

    4   vacancy, they cannot evict the tenants from the very

   5    beginning of the RSL, since they've had (indiscernible).

    6               And another point that I'd like to make, your

    7   Honor, is that MCI still allowed full coverage over a

    8   longer period of time.        Taking of the rent is not a

    9   physical taking, because it is not the functional

  10    equivalent of direct appropriation or of ouster.

  11                All that's happening, there's slight reduction

  12    in the legal maximum amount of the rent that is not

  13    necessarily the rent charged to any tenant.

  14                And then last, your Honor, I would just direct

  15    the Court with respect to the contract clause claims to

  16    (indiscernible) which is (indiscernible) to the

  17    (indiscernible) case is directly on point with respect to

  18    (indiscernible) claim.        In that case, the Supreme Court

  19    held that new regulations, which imposed a price cap on

  20    natural gas, where a state price had not previously

  21    existed, did not substantially impair an existing

  22    contract to provide for a higher payment, and allow them

  23    to remove regulations, and how heavily-regulated that

  24    industry was in general.

  25                And the exact same thing is true here.             This is




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 32 of 91 PageID #: 869



                                                                                   32
                                     Proceedings

    1   an extremely competitive, heavily-regulated industry.

    2   (indiscernible).      The Second Circuit made that clear in

    3   (indiscernible) Trust in (indiscernible), and these

    4   languages could not have expected that the

    5   (indiscernible) remain static and not be rolled back to a

    6   prior iteration of any preferential (indiscernible) from

   7    2003.

    8               As far as (indiscernible), your Honor, if you

   9    have any further questions, I'm happy to answer them.

  10    Otherwise, we believe for these reasons and for the

  11    reasons stated in our briefing, that plaintiffs' claims

  12    should be dismissed.

  13                THE COURT:     Thank you.

  14                All right, let's turn to the plaintiffs.             I

  15    think it's Mr. King.

  16                MR. KING:     It is, your Honor.       May it please

  17    the Court, Kevin King from Covington & Burling for

  18    plaintiffs.

  19                Good afternoon.

  20                THE COURT:     Good afternoon.

  21                MR. KING:     I have listened in on everything to

  22    date, so I will do my best to tailor my argument as you

  23    instructed at the outset.        There are a few issues where

  24    we have overlapping claims with the CHIP plaintiffs                and

  25    where we view the issues, just a little bit differently




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 33 of 91 PageID #: 870



                                                                                   33
                                     Proceedings

    1   in   terms of emphasis, I will develop those briefly and

    2   then turn to the things that make our case different and

   3    unique, if I may.

   4                THE COURT:     Sure.

    5               MR. KING:     So at a high level, from our

    6   perspective, the defendants are dodging key issues in

    7   three important ways, and the motion to dismiss fails as

    8   a result.

    9               First off, they overlook changes in the 2019

  10    amendments, that the amendments sponsors and indeed, that

  11    New York's highest court has acknowledged are sweeping

  12    and unprecedented.

  13                Defendants' arguments are focused on the law

  14    prior to the RSL, but no court has addressed this law,

  15    which burdens property rights in a way that fundamentally

  16    alters the analysis, including by making it impossible

  17    for plaintiffs to exercise their rights to possess, use,

  18    and exclude others from their property.

  19                We'll get into it later.         Those changes are the

  20    changes that your Honor used the terms, "are the straw

  21    that broke the camel's back", and so I'll begin with that

  22    in just a minute, but before I do so, the arguments that

  23    defendants are dodging, the second one is that they

  24    engage generally in an improper divide-and-conquer

  25    approach.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 34 of 91 PageID #: 871



                                                                                   34
                                     Proceedings

    1               They look in trying to address each of the

    2   challenges we pose in isolation, whereas our point is

    3   that the combined effect of all of these restrictions and

    4   requirements results in a constitutional violation.                And

    5   there's Supreme Court precedent repeatedly requiring that

    6   kind of (indiscernible) analysis.

    7               Third, and finally, I just want to emphasize

    8   that we're here at an early stage of the case, on motions

    9   to dismiss, and so the issue whether our allegations

  10    state a claim, the defendants in their arguments and

  11    brief, repeatedly bypass that standard, for example, by

  12    bringing in external facts, or arguing the merits of our

  13    claims, rather than addressing whether we state a

  14    plausible claim.      There is a low bar in considering

  15    defendants' motions.

  16                THE COURT:     What facts are in dispute?

  17                MR. KING:     Yeah, sure, so there are a lot of

  18    facts that are in dispute here, but let me just go

  19    through a few of them.       One of the facts in dispute is

  20    the due process claim, and it's whether, in fact, the RSL

  21    that happened in 2019 achieves the objectives that

  22    defendants say it does.        The defendants argue that it

  23    does advance those objectives, and we argue that it does

  24    not.   And not only do we argue that, we put in

  25    significant documentary evidence indicating that it does




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 35 of 91 PageID #: 872



                                                                                   35
                                     Proceedings

   1    not.   So that's one area.

   2                But in another area --

    3               THE COURT:     So on that particular question,

    4   something that came in this morning, and I'm sure that

    5   you listening in this morning, you know, the hypothetical

    6   I put to plaintiffs' counsel, what if the Court were to

    7   conclude that there is a legitimate issue, legitimate

   8    dispute of fact, with respect to one articulated

   9    legislative purpose.

  10                MR. KING:     Right.

  11                THE COURT:     For example, you know, increasing

  12    vacancy rates, and you contend profiteering, and

  13    collection, but that there doesn't seem to be a

  14    reasonable dispute as to another articulated

  15    jurisdiction, such as for example, the goal of

  16    neighborhood stabilization, and keeping, you know,

  17    certain low and moderate income people in a continuous

  18    way in neighborhoods they would otherwise have to leave,

  19    as a result of rents increasing faster than they can keep

  20    up with.

  21                Do you also agree that (indiscernible) factual

  22    dispute on one articulated jurisdiction justification?

  23                MR. KING:     I mean, the test -- it depends on

  24    what level of scrutiny would apply, your Honor.              You

  25    know, we argue for heightened scrutiny on the due process




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 36 of 91 PageID #: 873



                                                                                   36
                                     Proceedings

    1   issue because fundamentally property rights at issue

    2   here.   The defendants, in order to use a rational basis

    3   approach, defendants need to show that the law is

    4   rational overall.      And it's true that one of the ways

    5   they can do that is they say their interest that we've

    6   asserted is a valid interest, and I'll come back to the

    7   validity issue in just a minute, and this law advances

   8    that -- requires evidence.

    9               We allege that there is absolutely no evidence

  10    to establish that it does, and they say no, no we have

  11    evidence that it does, and that's the kind of thing the

  12    defendants can make a record of and come back at summary

  13    judgment, but just to come back to the validity of the

  14    interest, the defendants today for the first time

  15    referred to the Nordlinger case from the Supreme Court.

  16    That case, as far as I understand, was not cited in any

  17    of the defendants' briefs in the case, so rather than

  18    dwell on it here and now, your Honor, I would request

  19    permission to expand the scope of the supplemental

  20    briefing by two or three pages, and give us an

  21    opportunity to respond on that point.

  22                THE COURT:     So if as you're saying they invoke

  23    the Nordlinger case for the proposition that neighborhood

  24    stability and continuity is valid justification for rent

  25    stabilization laws, and it was, if I understand




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 37 of 91 PageID #: 874



                                                                                   37
                                     Proceedings

    1   correctly, this morning it wasn't just Nordlinger that

    2   they were citing for that proposition.            I think it was

    3   the federal home loan mortgage -- I forget the acronym

    4   here but the FHML case, and others, and that we -- if

    5   it's your contention that no case other than Nordlinger

   6    supports that, then it's only (indiscernible).

    7               MR. KING:     Well, your Honor, I believe if I

    8   heard correctly this morning, that the Federal Home Loan

    9   case said that Mr. Berg (indiscernible) is from state

  10    court. I'm not one hundred percent sure on that, but

  11    that's what my notes indicate. And so that of course

  12    would not show that federal courts acknowledge this is a

  13    valid interest.

  14                THE COURT: (indiscernible) the Second Circuit,

  15    I'm just going to read. There's a legitimacy interest in

  16    the RSL, in coping with an acute shortage -- what I'm

  17    looking for -- the FHL said that one valid justification

  18    for these clauses (indiscernible) slash lack of stable

  19    housing. Is that also the same (indiscernible) reflected

  20    in Nordlinger?

  21                MR. KING: Well, I think that Nordlinger is a

  22    tax case that dealt with diversity and (indiscernible),

  23    so there may be differences here, there may not be. It

  24    maybe we have to concede the point that we have not had

  25    the chance to evaluate Nordlinger in full.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 38 of 91 PageID #: 875



                                                                                   38
                                     Proceedings

    1               THE COURT: Okay. (indiscernible) in the

    2   supplemental letter is fine.

   3                MR. KING: We can do that.

   4                THE COURT: That would be helpful.

    5               MR. KING: So, coming back you asked the

    6   question of the fact disputes. Let me just tick through a

    7   couple of the other ones they have here. (indiscernible)

    8   the denominator question for the Penn Central analysis,

    9   and that question is extremely important because the

  10    property as issue often has great significance because of

  11    the outcome. Our allegation here is that the property for

  12    Penn Central purposes, is the individual unit. The

  13    Defendants of course take a different view. And so how do

  14    you decide that? Well, one of the inputs to that, the

  15    Supreme Court tells us, in Murr versus Wisconsin, are the

  16    reasonable expectations of property ownership, and the

  17    way you determine reasonable expectations of property

  18    ownership is to solicit expert testimony, you conduct

  19    surveys, you take discovery of government regulators to

  20    look at how they approach whether apartments are separate

  21    parcels from one another, right? Those facts are not

  22    under plaintiffs' control, that goes to the denominator

  23    issue.

  24                THE COURT:     So, a legal question.        So I agree

  25    with you that first off, the numerator and denominator




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 39 of 91 PageID #: 876



                                                                                   39
                                     Proceedings

    1   issue I think right because we have to compare apples to

    2   apples, and it is tremendously important whether you're

    3   looking at this on a rent stabilized apartment level

    4   versus a building to building level.

    5                Just if I could put two questions to you on

    6   that, one is that of logic, is (indiscernible)

    7   undisputedly the case that your client is making

    8   investment decisions at a building level, rather than --

    9   you know, they don't have the option to do that, rent

  10    stabilized apartment by rent stabilized apartment, when

  11    you're talking about diminution in value, and

  12    interference with your investment-backed expectations,

  13    just I don't see how it makes sense, to say that we

  14    should look at that at the level of the individual

  15    apartment.

  16                 And two, from a legal perspective, you have the

  17    language in Penn Central itself that straddles pages 130

  18    to 131, that says taking jurisprudence (indiscernible)

  19    into discrete segments, and to determine whether a

  20    particular segment had been abrogated, and in deciding

  21    whether a particular government action has affected a

  22    taking, this Court, and the Supreme Court focuses on the

  23    nature and extent of interference (indiscernible) in the

  24    parcel as a whole.

  25                 So how can that be as a legal matter, anything




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 40 of 91 PageID #: 877



                                                                                   40
                                     Proceedings

   1    other than the building in which your client is invested?

    2               MR. KING:     The question then becomes, your

    3   Honor, what is the parcel as a whole, and we can put in

    4   evidence at the summary judgment (indiscernible) Murr

    5   factors, which I agree that they concluded are

    6   (indiscernible) of law, but the (indiscernible) between

    7   the law, and as a matter of fact, treats each individual

    8   apartment separately, and (indiscernible) a building,

   9    (indiscernible) --

  10                THE COURT:     Why separately, right?         Why is

  11    that?

  12                MR. KING:     Your Honor, we can cover this in our

  13    supplemental briefing, but from my understanding is they

  14    can count separately, even if its in the same building.

  15    In fact, if you were to go back to (indiscernible),

  16    that's the (indiscernible) case where there was a kind of

  17    co-op conversion and you had, you know, units owned

  18    separately at one point.

  19                But beyond that, you know, there is a fact

  20    question about how regulators deal with this, you know,

  21    the reasonable expectations about property ownership,

  22    these units (indiscernible) and locks, different utility

  23    bills, different points of entry, different families

  24    occupying them.      So you know, we think there's a lot of

  25    factual development to be done there.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 41 of 91 PageID #: 878



                                                                                   41
                                     Proceedings

    1               And then broadly, we need to come back to the

    2   off-ramp conversations we're having with defense counsel

    3   here about Yee and about the off-ramps, like one of the

    4   issues that matters there is the credibility of the

    5   defendant's assertions about off-ramps, and we can

    6   contest it through discovery, how the government

    7   regulators understand those to work, whether they're ever

    8   granted, and whether the regulator is consistent with

    9   what the law's stated purpose is.

  10                We believe that the 2019 amendment are designed

  11    to in fact, ensure that rent stabilized apartments remain

  12    stabilized, that's the allegation of paragraph 5 of our

  13    complaint, that's one of the focuses of the HSTPA that

  14    was adopted last summer.        And so it seemed to us that if

  15    would be plausible to credit our allegations that the law

  16    does what it is set out to do.

  17                So --

  18                THE COURT:     I'm sorry, explain that to me?

  19    There's factual disputes say, for example, about the

  20    reasons why Mr. Panagoulias was denied the personal use

  21    of the two-bedroom apartment.          We're just assuming at

  22    this stage, the truth of every allegation that you make

  23    in the complaint and then we're going to make a

  24    determination of whether or not it's enough to state a

  25    claim, but what would discovery on a subject like that




                            Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 42 of 91 PageID #: 879



                                                                                   42
                                     Proceedings

   1    entail?

    2               Are you entitled to look into, you know, the

    3   internal deliberations at the board level?             Would next

    4   phase of this litigation (indiscernible) the next phase

   5    there?

    6               MR. KING:     Certainly, your Honor.         The next

    7   phase of this litigation would add perspective on

    8   (indiscernible) and so, yeah, I don't think we'd be

    9   entitled to discovery into this dispute that we were

  10    involved in eight years ago, which we have a record of

  11    now, we've evolved (indiscernible) but we have other

  12    instances where we are (indiscernible) have been applied.

  13    The defendants argue that there are these off-ramps that

  14    people can use, but have they ever been used? Defendants

  15    don't think a (indiscernible) has ever been granted.

  16                And moreover, you can take discovery from the

  17    employees of the DHCR, one of the defendants here,

  18    indicating (indiscernible) apply all these provisions

  19    consistent with (indiscernible) that HSPA's purpose is

  20    ensuring that rent stabilized apartments remain

  21    stabilized.     We have internal emails to that effect,

  22    (indiscernible) would see that the off-ramps are not

  23    credible, and do not exist, in fact.           So I think that's

  24    what we would find, and there's sure to be more as well.

  25                THE COURT:     Okay.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 43 of 91 PageID #: 880



                                                                                   43
                                     Proceedings

    1               MR. KING:     I want to take you back to the

    2   regulatory takings, if I could, and talk about, you know,

    3   how the 2019 amendments and the changes they make are the

    4   straws that break the camel's back, and at the outset of

    5   that, confirm, your Honor, your understanding of how our

    6   complaint worked.

    7               Just as you said, we challenged the RSL as it

    8   was amended last summer and that (indiscernible) a new

    9   provision, (indiscernible) the pre-existing provision,

  10    and that it was modified, and changed, and as they exist

  11    (indiscernible) they've never been tested before.

  12                We challenged the RSL as it exists today, and

  13    that's not a sixty-year regime, but a nine-month regime.

  14                THE COURT:     But then if they were to agree that

  15    the 2019 amendments are that straw, then what does that

  16    imply in terms of a remedy?

  17                MR. KING:     Then your Honor, it implies what you

  18    said during the first argument, which is that the remedy

  19    is to remove the last straw, not all straws.

  20                THE COURT:     Okay.

  21                MR. KING:     So let me talk a little bit about

  22    the specific straws that broke the camel's back, and then

  23    go into the physical takings claim that is asserted on a

  24    facial and an as-applied basis.          The key point for our

  25    physical takings claims is that under the prior version




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 44 of 91 PageID #: 881



                                                                                   44
                                     Proceedings

    1   of the law, and (indiscernible) in a variety of ways and

    2   retained their core property right to use, to possess,

    3   and to exclude others from their property.

    4               But the 2019 amendment repealed the provisions

    5   (indiscernible) that made that possible, so now owners no

    6   longer have the      ability to end the tenancy once it

    7   begins, and in particular 2019 amendments burdened the

    8   right to exclude by repealing the (indiscernible) which

    9   we allege our plaintiff used in the past, and which he

  10    would use in the future, that's at paragraph 112 to 113

  11    of our complaint.

  12                The 2019 amendment put condo and coop

  13    conversion, and not into the hands of the owners, but

  14    into the hands of the tenants by requiring 51 percent

  15    tenant approval to engage in such a conversion, and the

  16    2019 amendment causes significant changes to the eviction

  17    procedures, but your Honor, that goes to the post-breach

  18    remedy that we spoke about earlier, allowing the tenant

  19    to occupy for up to one year.

  20                And then beyond that, I just want to call out,

  21    your Honor, that there's another element in our claim

  22    about the eviction process, which is that under the 2019

  23    amendment, a warrant of eviction applies only as to the

  24    person named in the warrant, which usually is the

  25    (indiscernible) tenant, if you will, and it's not valid




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 45 of 91 PageID #: 882



                                                                                   45
                                     Proceedings

    1   as to anybody else who happens to be present in the

    2   apartment, whether they're there lawfully or not, and

    3   that's paragraph 146 of the complaint, and page 19 of our

    4   opposition brief.

    5               So what that means is as a practical matter, is

    6   the eviction process doesn't work and is not available

    7   because if show up to evict tenant A, and person B

    8   happens to be present, person B has the right to remain,

    9   and if you go and you try to evict person B, then person

  10    C is present, and so forth.

  11                This is something we will address in our

  12    supplemental brief, and so I don't want to belabor the

  13    point, so I just want to hit the eviction as an unusual

  14    change in 2019.

  15                Moving onto the 2019 third prong of the

  16    amendments, the 2019 amendments take away the right of

  17    owners to occupy either for their own use, or for family

  18    use, every apartment that is a rent-stabilized apartment

  19    save one, and so according to Mr. Panagoulias, they've

  20    got six rent-stabilized apartments in their building, and

  21    they're filled (indiscernible), he can't.             There's no

  22    off-ramp for the (indiscernible) apartments.              And so

  23    (indiscernible) becomes a bigger imbalance.

  24                (Indiscernible) if you could, (indiscernible)

  25    said get back, (indiscernible) the restrictions are so




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 46 of 91 PageID #: 883



                                                                                   46
                                     Proceedings

    1   numerous that there is no way to do it, and I'll just

    2   call out one example.       In paragraph 63 to 65, we would

    3   say when going to corporate form, as the Wadsworth and

    4   the Pinehurst plaintiffs do, they are categorically

    5   ineligible for that particular off-ramp.

    6               So (indiscernible) out that (indiscernible) the

    7   caveat (indiscernible) but now that the (indiscernible)

    8   gone, (indiscernible) the question the Supreme Court was

    9   (indiscernible) which is (indiscernible) during Mr.

  10    Berg's argument.

  11                You don't have to take it from us.            It's the

  12    stated purposes for the 2019 amendments to ensure that

  13    these rent-stabilized apartments remain stabilized, and

  14    it's plausible to say that the law achieves its intended

  15    purpose.

  16                A few remarks about the gauntlet.            Your Honor,

  17    we looked at the gauntlet issue the same way you did

  18    during the argument starting off with Mr. Berg about a

  19    half-an-hour ago, but to clarify, all of the offerings

  20    cited by the defendants would require the proper owner to

  21    change in use, and that kind of requirement of a change

  22    in use is foreclosed.       I will set up (indiscernible) 17,

  23    and (indiscernible) where him talking about let them sell

  24    the wine, right?

  25                What the Supreme Court said in substance is, if




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 47 of 91 PageID #: 884



                                                                                   47
                                     Proceedings

    1   what it would have to do is avoid a physical taking is to

    2   change how the property is used, then that's not an

   3    answer on the government's part.

    4               THE COURT:     Can we just -- I understand the

    5   argument you're making now.         Can we just go back to the

    6   question of how many off-ramps one needs to avail him or

    7   herself of before they can bring an as-applied challenge

    8   that's derived a motion to dismiss?           Is there any case

    9   law -- I'm sure there is case law, that talked about the

  10    impact of multiple successful potential off-ramps.

  11                The case we have here is that plaintiffs allege

  12    that, look, this is a permanent occupation, defendants

  13    respond no, there isn't because there's all these off-

  14    ramps, by which the apartment could come out of the rent

  15    stabilization regime and you retort, no the Panagoulias'

  16    tried one, and it revealed, and discovery will show that

  17    that off-ramp is illusory, and the defendant will come

  18    back and say, you know, three or four other off-ramps,

  19    and plaintiff never tried those.          What case law, if any,

  20    could you point to that would resolve that question?

  21                MR. KING:     Well, I don't know of a case, your

  22    Honor, although if I find one, and we'll mention it in

  23    the supplemental briefing (indiscernible) there were

  24    multiple avenues, and (indiscernible) multiple.

  25                We've been (indiscernible) the case, our




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 48 of 91 PageID #: 885



                                                                                   48
                                     Proceedings

    1   (indiscernible) that case for the following reasons.                We

    2   have alleged on an as-applied basis that these off-ramps

    3   do not exist.     They (indiscernible) that there is no

    4   (indiscernible) as to the plaintiffs, and because the way

    5   the law is structured, and (indiscernible).

    6               THE COURT:     (Indiscernible) necessarily likely

    7   has (indiscernible) demolished the building and has been

    8   denied that option.

    9               MR. KING:     Well, your Honor, demolishing the

  10    building would not get him back his apartments, and that

  11    property is still subject to state law, so

  12    (indiscernible).      And by the way, demolished

  13    (indiscernible) as Mr. Pincus mentioned, you've got to

  14    make enormous payment (indiscernible) so I don't think

  15    that really is an option.

  16                Mr. Panagoulias has alleged that this is

  17    (indiscernible) property is owned such that you could

  18    have commercial on the first floor, but not in the rest.

  19    You couldn't do it.       And even if you could somehow create

  20    a business, and occupy the length of the six stabilized

  21    units with it, what are you going to do with the other

  22    five, right?

  23                So I think the more you look at, and carefully

  24    evaluate, these potential off-ramps, the more you see

  25    that they do not exist, and certainly we've alleged they




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 49 of 91 PageID #: 886



                                                                                   49
                                     Proceedings

    1   do not exist for our plaintiffs here, and your Honor,

    2   just to mention again, the Wadsworth and Pinehurst

    3   plaintiffs.     They have a corporate form, so the fancy and

   4    the personal use exception don't exist.

    5               So the off-ramps (indiscernible) caveat in Yee

    6   and Florida Power, and should this case go forward, and

    7   our allegations should see the light of the day, and if

    8   the defendants are able to provide proof of claims to the

    9   contrary, they can go for it.

  10                But (indiscernible) certain about the

  11    (indiscernible) could make factual allegations for our

  12    plaintiffs, and there are certainly (indiscernible) that

  13    include allegations about personal use, but let me just

  14    to take you through a few of our other (indiscernible).

  15                So (indiscernible) detail, you know,

  16    (indiscernible).

  17                THE COURT:     How are you --

  18                MR. KING:     Yeah.

  19                THE COURT:     -- I don't mean to sort of rush you

  20    along, I think where rubber meets the road here is on the

  21    is on the as-applied, and regulatory takings challenges,

  22    so if you could get to the as-applied sooner than later,

  23    then I think that would be helpful.

  24                MR. KING:     I will tell you what, I will go

  25    through those things now.         So on the regulatory takings




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 50 of 91 PageID #: 887



                                                                                   50
                                     Proceedings

    1   as-applied, you know, the allegations is (indiscernible)

    2   had said (indiscernible) structure is that, you know,

    3   (indiscernible) property (indiscernible) thoughtful,

    4   (indiscernible) great case (indiscernible) public

    5   (indiscernible) benefit that is provided by our

    6   government, that the case (indiscernible).             The Penn

    7   Central case establishes a multi-factor test, it's not

    8   due to the (indiscernible) motion to dismiss, especially

    9   (indiscernible) allegation (indiscernible) factual

  10    analysis, that depends on a careful inquiry into the

  11    specifics of the case.        That's on page 1943 of the

  12    Supreme Court decision.

  13                The Supreme Court has also taken

  14    (indiscernible) case, which is what the Court said in

  15    (indiscernible) and motion to dismiss, whether or not the

  16    statute has gone too far.        As a result, the Court has

  17    often rejected motions to dismiss where, as here,

  18    plaintiffs make a reasonable showing on at least one of

  19    the Penn Central factors (indiscernible) factors

  20    (indiscernible) which is 31 and 32 of the brief.

  21                So (indiscernible), your Honor, at a high

  22    level.    (Indiscernible) allegations as they apply to each

  23    of the three Penn Central factors.           I guess that would be

  24    useful.

  25                THE COURT:     It was.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 51 of 91 PageID #: 888



                                                                                   51
                                     Proceedings

    1               MR. KING:     So starting at investment-backed

    2   expectations.     Our allegations here are that plaintiffs

    3   are (indiscernible) unable to recover their investment,

    4   including infrastructure updates (indiscernible), and

    5   (indiscernible), (indiscernible) Supreme Court raises,

    6   and the inability to transition to market rentals, both

   7    (indiscernible).

    8               Under the 2019 amendment, IAIs are capped at

    9   $15,000 and accruals spread out over 14 or 15 years,

  10    depending on how old the building is, the defendant will

  11    have the option (indiscernible).           This $15,000 cap is so

  12    low that they cannot cover upkeep costs, and by the way,

  13    the $15,000 is not indexed to inflation, which means that

  14    it's going to get lower and lower over time, and since

  15    these buildings have been in use, you know, for

  16    residential apartments at least since 1974, and in the

  17    case of the Panagoulias plaintiffs, since (indiscernible)

  18    -- it's old.

  19                So the upkeep costs are substantial.            You can't

  20    keep the apartments up (indiscernible) which is in

  21    paragraph 131 of our complaint.

  22                THE COURT:     You say that the $15,000 is

  23    recoverable over, I forget how many years, was it 15

  24    years?

  25                MR. KING:     17.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 52 of 91 PageID #: 889



                                                                                   52
                                     Proceedings

    1               THE COURT:     14, 15 years, (indiscernible) or

    2   (indiscernible) of the full amount?

    3               MR. KING:     Your Honor, my understanding is that

    4   the answer to your question is no, (indiscernible).                My

    5   understanding is it's a straight line recovery.               You take

    6   a straight line to invest, and divide it at 160 months or

   7    180 months, and that averages out to (indiscernible).

    8               Moreover, in calculating the amount that you

    9   can recover, you have to exclude finance charges, and

  10    other costs that are deemed not reasonable by the DHCR,

  11    and then finally, there's no (indiscernible) structure on

  12    non-paying tenants, which means (indiscernible)

  13    available, and if they're (indiscernible) don't pay,

  14    (indiscernible).      Now, likewise, if you happen to

  15    (indiscernible).

  16                On MCI, (indiscernible) the capital cost

  17    (indiscernible) intellectual purposes.            The

  18    (indiscernible) and MCI so states, there is a

  19    (indiscernible) between the operating expenses of these

  20    plaintiffs, and homeowners generally, and the rates of

  21    (indiscernible) and you see that in paragraphs 101

  22    through 104 (indiscernible), correct.

  23                And finally, all of the regulatory burdens

  24    posed by the RSL together (indiscernible) don't cover all

  25    of the costs (indiscernible) the plaintiffs




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 53 of 91 PageID #: 890



                                                                                   53
                                     Proceedings

    1   (indiscernible), that's paragraphs 106 and 213.

    2               And finally, I'd just like to note, some of

    3   these plaintiffs, not all of them, invested in property

    4   at the time, and for (indiscernible) at the time and

    5   (indiscernible) and out of (indiscernible) expected use

   6    of property.     That's paragraphs 108 through 113.

    7               All of that together are allegations about

   8    investment-backed expectations.

    9               THE COURT: The (indiscernible) (indiscernible)

  10    by if we -- if we assume that -- my reading of Penn

  11    Central is that we need to show very significant

  12    diminution in value of the property, it's necessary but

  13    never sufficient element of a regulatory taking, and we

  14    have further seen that when looking at that diminution in

  15    value, you have to calculate that level of the building

  16    that the, you know -- the (indiscernible) rent stabilized

  17    apartments in the building, do you get anywhere near,

  18    even pre-discovery, the 70-80-90 percent diminution that

  19    the case in that Penn Central require? Or is it the case

  20    that, you know, (indiscernible) level developing

  21    (indiscernible) pattern, (indiscernible) are sufficient?

  22                MR. KING:     Your Honor, two responses.          My first

  23    response will be to respectfully challenge the premise.

  24    The Supreme Court made clear in (indiscernible) any sort

  25    of requirement or per se rules for Penn Central takings




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 54 of 91 PageID #: 891



                                                                                   54
                                     Proceedings

    1   claims, there's no such thing, as I understand it, and a

    2   necessary condition for a Penn Central taking

    3   (indiscernible) general (indiscernible) property rights

    4   (indiscernible), but how far is too far is dependent in

    5   every case on a careful examination on the

    6   (indiscernible) stronger (indiscernible) factor and

   7    (indiscernible) showing on one another.

    8               THE COURT:     So if -- my understanding, okay,

    9   (indiscernible) looked what was actually held to be a

  10    regulatory taking, you know, I don't see anything like an

  11    equivalent to what you see in regulatory or physical

  12    takings where you've got something that's relatively de

  13    minimis because it's (indiscernible) on the other Penn

  14    Central factors, gives rise to regulatory takings.               Am I

  15    missing a case there, or is that a relatively small

  16    diminution in value in the overall scheme of things is

  17    nonetheless, combined with other factors, sufficient to

  18    lead to a Penn Central taking?

  19                MR. KING: Well, your Honor, the case that comes

  20    to my mind, and I'll admit it's a little unclear which

  21    bucket this case falls into (indiscernible) whereas the

  22    private (indiscernible) made it public, and the Court --

  23    the Supreme Court (indiscernible) in examining regulatory

  24    takings focused on physical inclusion, that we

  25    (indiscernible) in looking to Penn Central factors at




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 55 of 91 PageID #: 892



                                                                                   55
                                     Proceedings

    1   least in part.     I'll talk about that (indiscernible) in

    2   supplemental briefing.

    3               That's one example, I believe, where it was a

    4   sort of Penn Central analysis that involved, you know,

    5   this more sort of (indiscernible) diminution of value.

    6   Even accepting that there were some sort of necessary

    7   diminution in value, my expectation is that discovery

    8   would show very significant diminution in value as a

    9   result of the 2019 amendment and the laws that exist

  10    today.

  11                THE COURT:     I'm not sure this (indiscernible)

  12    understand you allege to be the -- has a diminution in

  13    value for Penn Central purposes, including the allegation

  14    of (indiscernible).

  15                MR. KING:     I know that there was a way for

  16    (indiscernible) significant difference in value between

  17    regulated and stabilized apartments, and then, you know

  18    in essence (indiscernible) and beyond that, you have the

  19    allegation of a 20 to 40 percent reduction in value of

  20    (indiscernible).

  21                THE COURT:     So I'm looking at the as-applied

  22    context here.

  23                MR. KING:     Oh.

  24                THE COURT:     The (indiscernible), I think you

  25    said we suffer the full diminution in value from all rent




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 56 of 91 PageID #: 893



                                                                                   56
                                     Proceedings

    1   regulation going back to 1969 or for some plaintiffs --

    2               MR. KING:     Right.

    3               THE COURT:     -- or long before that, but so you

    4   know if you can, explain -- the particular plaintiff with

    5   the particular as-applied claim, the largest diminution

    6   in value, and -- and how you get there and explain again

    7   what you're alleging in terms of numbers?

    8               MR. KING:     Certainly, your Honor.         So the

    9   (indiscernible) I have owned since approximately 1950,

  10    based off the diminution in value, is based off of the

  11    RSL as a whole, not this 2019 amendment (indiscernible)

  12    but the diminution from the RSL's (indiscernible)

  13    property (indiscernible), and so that (indiscernible).

  14                We (indiscernible) in 1974, so they would be

  15    (indiscernible) relatively, not just (indiscernible) or

  16    RSL regulation.      So I don't know that (indiscernible) go

  17    to on this particular issue.

  18                The Wadsworth and Pinehurst plaintiffs obtained

  19    their buildings in 2000, and so the analysis would be

  20    different, right?      And so your Honor (indiscernible)

  21    expectations that shift in part on the laws that exist

  22    when you acquire property.

  23                You know (indiscernible) says that

  24    (indiscernible) (indiscernible) color on that.              I think

  25    that (indiscernible) a significant diminution in value.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 57 of 91 PageID #: 894



                                                                                   57
                                     Proceedings

    1               THE COURT:     Okay, and then what does that mean

    2   in terms of what you are alleging (indiscernible)?

    3               MR. KING:     I think it means, you know, we're

    4   alleging something in excess of (indiscernible) percent.

    5   It was (indiscernible) percent as a result of 2019 and it

    6   will be a larger number when you add to that the

    7   diminution of value that came before from the RSL

    8   (indiscernible). You're here today, your Honor,

    9   (indiscernible). You can understand that it's been

  10    (indiscernible) in excess of (indiscernible) percent.

  11                THE COURT:     Okay.

  12                MR. KING:     We can come back to the rest of the

  13    Penn Central factors and acknowledge, you've got to look

  14    at everything together.        In terms of the (indiscernible)

  15    physical occupation that we talked about earlier, and

  16    (indiscernible) left out, you know, the transfer of

  17    rights.    The 2019 amendment (indiscernible) over to

  18    tenants (indiscernible) an inability of owners to obtain

  19    use of their property once the tenancy is in place.

  20                And then we explain about the economic effect

  21    and the fact that (indiscernible) with operating costs --

  22                THE COURT:     Can you -- so I understand when

  23    Penn Central talks about (indiscernible), tell me if I'm

  24    understanding this correctly, I think it would have to be

  25    understood to mean something, you know, other than




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 58 of 91 PageID #: 895



                                                                                   58
                                     Proceedings

    1   financial expectation        because then you have lost me

    2   (indiscernible) overlap (indiscernible) and so these

    3   kinds of expectations that give rise to a claim of

    4   interference are things like with are (indiscernible)

    5   property, and (indiscernible) the highest and best use of

    6   the property     was actually (indiscernible) that I can't

   7    use it for X anymore.

    8               Am I understanding that fact correctly to say

    9   that, and that you allege specifically about interference

  10    with your clients' impact and expectations.

  11                MR. KING:     Well your Honor again, I think I

  12    challenge the premise of what you just said, not, but you

  13    know, the Supreme Court (indiscernible) expectations

  14    reference to the investment (indiscernible) necessarily

  15    (indiscernible) person has conducted the (indiscernible)

  16    but that's certainly part of the analysis.

  17                THE COURT:     And (indiscernible) case there is

  18    discussion, you know, about (indiscernible) diminution in

  19    value to be measured as a value of your investment, but

  20    as a diminution in, you know, your return.             They are kind

  21    of the same thing, right, in that one leads to the other?

  22                MR. KING:     We'll make economic impact

  23    (indiscernible) investment expectation of profit and

  24    analysis overlap with one another, for lack of a

  25    (indiscernible) expectations, and (indiscernible) are




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 59 of 91 PageID #: 896



                                                                                   59
                                     Proceedings

    1   some significant expectation would be non-economic

    2   (indiscernible), but what your question went to, you

    3   know, I'm a plaintiff who's living here, and I want to be

    4   able to put my sister in the unit next door, and

    5   (indiscernible) through college I want to put her

    6   upstairs in unit C, and so those are the kinds of

    7   interferences we allege here, and including plaintiffs,

    8   that that was exactly what we said in, I believe,

   9    paragraphs 63 and 64 of the complaint.

  10                So you know, that's one type of a non-economic

  11    (indiscernible) --

  12                THE COURT:     Well, isn't (indiscernible)

  13    expectations at the time the investment was made, and do

  14    you allege -- do you allege that when parents bought the

  15    building they were intending to put their future son and

  16    daughter into these apartments?          How does that work?

  17                MR. KING:     You know, that's not addressed

  18    specifically in the complaint, what the complaint, your

  19    Honor, said is that plaintiff Panagoulias grew up in this

  20    building and he continues to live there, and his sister

  21    remained interested in living there if she could, to be

  22    close to the family.       So I think there's a lot there that

  23    (indiscernible) who (indiscernible) identical allegations

  24    include the specific (indiscernible) to get through

  25    (indiscernible).




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 60 of 91 PageID #: 897



                                                                                   60
                                     Proceedings

    1               Then if you put it all together, there's a

    2   thoughtful allegation here, that's borne out in the

    3   brief, that's something the plaintiffs (indiscernible)

    4   and I think that's something they have been asking for.

    5               So (indiscernible) that's (indiscernible), you

    6   know, prong of the Penn Central test (indiscernible)

    7   again, look at the practical effects on the plaintiffs

    8   here (indiscernible) to you, and (indiscernible) if you

    9   operate this building and you own it together with your

  10    parents.    What can you do to get those stabilized

  11    apartments back so that you can use them yourself

  12    (indiscernible) and the answer is you can't.              Under the

  13    RSL, as amended in 2019, there is nothing you guys can do

  14    to regain four elements (indiscernible) of the

  15    (indiscernible) saying here.         That's     why

  16    (indiscernible).      That's (indiscernible).

  17                THE COURT:     The State and the City says you can

  18    wait for a vacancy, and that you can (indiscernible) for

  19    personal use.

  20                MR. KING:     Two responses to that, your Honor,

  21    the first is you can wait for a vacancy (indiscernible)

  22    tend to go on for decades, and whether there is a vacancy

  23    is one hundred percent in the tenant's control and zero

  24    percent in the owner's control.

  25                Second, at most, you can get one of your




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 61 of 91 PageID #: 898



                                                                                   61
                                     Proceedings

    1   apartments back that way if you don't hold a corporate

    2   form after all (indiscernible) the right is

   3    (indiscernible), as the Court pointed out.

    4               So I think you can (indiscernible) offering

   5    happened to be.

    6               THE COURT:     Okay.    And anything else before you

    7   turn onto the defendants?

    8               MR. KING:     I realize that we're a little over

    9   time, if you give me a little bit of (indiscernible) and

  10    contract clause.

  11                THE COURT:     Yes, (indiscernible).

  12                MR. KING:     And that's sort of (indiscernible).

  13                Yes, your Honor, that's sort of (indiscernible)

  14    less than five minutes.        Due process, you know,

  15    (indiscernible) whether or not the law served its

  16    purposes in (indiscernible), so I am not going to retread

  17    that territory.

  18                But what I will say is (indiscernible)

  19    plaintiff has which is this.         The trigger for initiating

  20    for rent stabilization is a finding that the vacancy rate

  21    is not in excess of five percent.          What we've alleged in

  22    paragraphs 169 to 170 of our complaint, is that the RSL

  23    and its restrictions (indiscernible) caused the vacancy

  24    rate to go below five percent, and that interaction

  25    (indiscernible) because what we explain is the very




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 62 of 91 PageID #: 899



                                                                                   62
                                     Proceedings

    1   emergency the RSL purports to address, it's causing that

    2   emergency.    So it's a perpetuating cycle, and that's

    3   irrational (indiscernible) onto page 5 where the City

    4   says there's a 15 percent vacancy rate for

    5   rent-stabilized units (indiscernible).            If the problem is

    6   low vacancy rates (indiscernible) also (indiscernible)

    7   solution, and not only that but let's go back to

    8   (indiscernible) rent stabilization law is that there is

   9    (indiscernible).

  10                 The defendant dismissed (indiscernible) made no

  11    effort to show that the RSL as amended serves that

  12    purpose and indeed it does not.

  13                 THE COURT:    And you just show, you know, for

  14    (indiscernible) purposes of this conversation, that I

  15    agree there's a disputed fact on what I will call the

  16    equipment (indiscernible) that rent stabilization may

  17    work contrary to the goal of easing housing shortages,

  18    but you know, I think it's also the case, we all agree,

  19    that that's not the only (indiscernible) asserted as

  20    (indiscernible) the extent to which other justifications

  21    like neighborhood stability and continuity have been held

  22    to be valid purposes.       Is that -- can -- and assuming

  23    that they are, isn't it clearly the case that there are

  24    at least some people who (indiscernible) facial

  25    challenge, who are attributing, you know, critical




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 63 of 91 PageID #: 900



                                                                                   63
                                     Proceedings

    1   (indiscernible) of New York City as, you know,

    2   (indiscernible) has teachers, or firefighters, or

    3   whatever else, who can live here only because they reside

    4   in rent-stabilized units and that would be some impact at

    5   least, (indiscernible) some impact on the

    6   (indiscernible), you know, were those apartment no longer

    7   to be rent-stabilized?

    8               MR. KING:     It may be, your Honor, that the

    9   evidence would show that, (indiscernible) evidence that I

  10    believe is to the contrary, and that -- to me that's a

  11    fact question and maybe the defendants are right about

  12    all of that, but this is the kind of fact issue that gets

  13    borne out not on a motion to dismiss but on a motion for

  14    summary judgment.

  15                I think so -- second of all, your Honor, just

  16    one other point, (indiscernible) consideration of things

  17    like neighborhood stability after you get to that five

  18    percent trigger, and that five percent trigger and I'm

  19    consolidated law (indiscernible) for that standing, and

  20    we think that that threshold is irrational.

  21                I (indiscernible) factual law passes for

  22    decades didn't have that threshold, and in that time rent

  23    stabilization (indiscernible).          (Indiscernible).

  24                THE COURT:     Okay.

  25                MR. KING:     I'm sure there's more we can discuss




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 64 of 91 PageID #: 901



                                                                                   64
                                     Proceedings

    1   on the due process, but if I could, let me turn to

    2   contract clause, which is covered only in this case, not

    3   in the CHIP case.

    4               You're exactly right, our complaint alleges two

    5   different claims here.        One claim is a broad claim that

    6   applies to all our plaintiffs, and the other is specific

    7   to plaintiff Pinehurst. ,The argument was made that we

   8    did not include the (indiscernible) claim -- excuse me,

    9   (indiscernible) claim is not correct, (indiscernible)

  10    that would be the broad claim there, and (indiscernible)

  11    complaint (indiscernible) preferential rent agreements

  12    that are going to be forced to continue under the 2019

  13    amendments.

  14                And in our allegations in that regard --

  15    (Cross-talk)

  16                THE COURT:     That's (indiscernible) more broader

  17    point than that, that it's only a subset of the

  18    plaintiffs who actually had a contract to recapture some

  19    of the preferential rent where the contract was executed

  20    prior to the effective date of the 2019 amendment, and

  21    the contract which was supposed to be (indiscernible)

  22    after that is now is invalidated,           Is that a fair

  23    understanding?

  24                MR. KING:     Close, your Honor, and let me see if

  25    I can clarify.     I should say it's (indiscernible) claim




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 65 of 91 PageID #: 902



                                                                                   65
                                     Proceedings

    1   which is that (indiscernible) to be (indiscernible).                To

    2   add to the broader claim, our allegation is, you know, to

    3   the plaintiffs' side, is that what the legislature did

    4   with the 2019 amendment was that it stripped the end date

    5   of the price term off of all the existing contracts.                So

    6   we, you know, on June 1st, 2019, before the

    7   (indiscernible) was enacted, we -- all our plaintiffs had

    8   contracts that allowed us to increase the rent going

    9   forward, and the legislature said, nope, there's no end

  10    date on that contract, at least as to the price term, and

  11    it's stripped off, and so that's the broader claim.

  12                And the defendants have their argument that, I

  13    would cite to Buffalo Teachers, which by the way is a

  14    summary judgment case, not a motion to dismiss case,

  15    which is positive for us on the substantial impairment

  16    point, and so now you have to deal with the other two

  17    prongs:    whether the law serves a significant public

  18    purpose, and whether the law was really tailored to that

  19    purpose, and (indiscernible) motion brief (indiscernible)

  20    on summary judgment.       So that's what I have to say about

  21    the broad claim.

  22                On the narrow claim, you know, just on

  23    (indiscernible) contracts that 74 Pinehurst signed before

  24    the 2019 amendments were enacted, that called for rent

  25    that now can't be charged.         Basically the 2019 amendments




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 66 of 91 PageID #: 903



                                                                                   66
                                     Proceedings

    1   did was that it forced the parties to adopt a price term

    2   that no one bargained for or agreed to.

    3               And as Mr. Berg conceded, that gets us into --

    4   unquestionably, gets us into the contract clause

    5   analysis, the same point would apply on substantial

    6   impairment per Buffalo Teachers, where the Court said

    7   that even a minor effect on, you know, having a

    8   relatively minimal economic impact, nevertheless, when

    9   you're dealing with price terms that that's substantial

  10    impairment.     And so once again you're bound to the

  11    tailoring analysis.

  12                So that's I would say about all of that. I'd

  13    like to make a point your Honor on the structure of the

  14    decisions, you know, we're not seeking formal

  15    consolidation here the significance of (indiscernible)

  16    plaintiffs who are making the claims in CHIP with our

  17    plaintiffs (indiscernible) it would be sensible in our

  18    view to dispose of the cases in a single opinion.

  19                And in fact, one of our plaintiffs, 177

  20    Wadsworth, brings only facial challenges, which means

  21    there may be a reason (indiscernible) plaintiff to be in

  22    the same judgment as CHIP (indiscernible) plaintiffs

  23    (indiscernible) as-applied claims that have been dealt

  24    with.

  25                And a final point, Mr. Mr. Berg asserted this




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 67 of 91 PageID #: 904



                                                                                   67
                                     Proceedings
    1   morning that neither of today's cases made challenges to
    2   the real property law, the RPAPL, and that's just not the

    3   case.    We've challenged all parts of the RPAPL, if you

    4   look at paragraphs 90, 91, 94, 124, and 128 of our

    5   complaint, you'll see we challenge among other things,
    6   the condo co-op provisions and the eviction provisions.

    7               With all of that, your Honor, we would submit

   8    that the motion to dismiss should be denied.

   9                THE COURT:     All right.     Mr. King.

  10                All right, I will turn it back over to the

  11    defendants.     I'll give you more time than those ten

  12    minutes we reserved given that we've heard from the

  13    plaintiffs, for more time than they were expected to

  14    speak.    And all of this, I should say, has been very

  15    helpful from all parties.         I do think it's time well

  16    spent.

  17                Mr. Berg, before we turn back to you, I just

  18    urge all of the defendants, and once it's their turn to

  19    wrap up, to speak only to issues that came up in

  20    connection with the plaintiffs' argument, rather than

  21    ranging beyond that scope.

  22                MR. BERG:     Okay.    Thank you, your Honor,

  23    Michael Berg.

  24                I actually think I can be fairly brief in

  25    rebuttal with (indiscernible) characterize




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 68 of 91 PageID #: 905



                                                                                   68
                                     Proceedings
    1   (indiscernible) Pinehurst (indiscernible) to discussing
    2   the (indiscernible).       I understand that to the extent the

    3   plaintiffs are seeking to challenge the (indiscernible)

    4   provisions of law that are set up by the defendant and

    5   they clearly are (indiscernible) level.
    6               I want to touch on the point of the contract

    7   clause claim that the law somehow alters the price terms,

    8   to inflate the price terms of contracts going forward,

    9   again, it does not (indiscernible) contract clause

  10    (indiscernible) because it not affecting the prior

  11    contract, it's affecting the future contracts.

  12                More factually, there is (indiscernible) of the

  13    (indiscernible) term of the contract.            Contracts

  14    (indiscernible) contracts (indiscernible) and certain

  15    circumstances (indiscernible) by the statute,

  16    (indiscernible).

  17                The percentage of -- the (indiscernible) rent

  18    is charged in these contracts, (indiscernible) increased

  19    by the guidelines for (indiscernible) percentages of

  20    (indiscernible) increases for capital improvement and the

  21    other increases authorized by law.           So it's really not

  22    the case that the case that the 2019 amendment not

  23    existing contracts.       (Indiscernible) contracts

  24    (indiscernible) which (indiscernible) reaches their

  25    conclusion.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 69 of 91 PageID #: 906



                                                                                   69
                                     Proceedings
    1               With regard to the so-called illusory off-
    2   ramps, I just want to refer back to (indiscernible) that

    3   the provision of law (indiscernible) illusory, and in

    4   particular, plaintiff (indiscernible) on a particular

   5    occasion is denied a lease under that provision.
    6   (Indiscernible) allegations (indiscernible) probably

    7   denied a lease under the owner's lease exception in rent

   8    stabilization.

    9               So if I understand that plaintiffs want to

  10    (indiscernible) and hold without (indiscernible) to rent

  11    stabilization.      Indeed they argue to the contrary, so I

  12    just want to make sure that the Court is not

  13    (indiscernible) because property owner X lost a claim to

  14    the DHCR, that means that that theory of injury for all

  15    (indiscernible).

  16                THE COURT:     So we're not deciding whether the

  17    off-ramp is illusory.       We're deciding only whether the

  18    plaintiff has made out sufficient allegations that it's

  19    illusory, for that to factor into the question of whether

  20    it survives a motion to dismiss, and they've alleged, you

  21    know, A, they denied my application for reasons that made

  22    no sense, I needed a two-bedroom for my extended family,

  23    and they denied the application on the theory they

  24    could've -- in a year prior applied for personal use of a

  25    one-bedroom.     You know, that then supports the




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 70 of 91 PageID #: 907



                                                                                   70
                                     Proceedings
    1   allegation, you know, taken together with the comment
    2   from legislators that Mr. King cited, and from the DHCR,

    3   the fact that the owners keep every apartment possible in

    4   the system, and make sure that New York City loses as

    5   little rent-stabilized apartment stock as possible,
    6   taking those things together, would you conclude that the

    7   off-ramps are not everything they're cracked up to be,

   8    simply for purposes of a motion to dismiss.

    9               MR. BERG:     And (indiscernible) know, your

  10    Honor, I think the (indiscernible).

  11                THE COURT:     Why is that not a question of fact?

  12    You say they're real, they say they're not.             Look, what

  13    happens is that the Court can't conclude one way or the

  14    other at this stage.

  15                MR. BERG:     Well, the plaintiff said that to

  16    (indiscernible) -- I think it was that the fact that

  17    (indiscernible) apartments (indiscernible) for personal

  18    use (indiscernible) necessity, does not state a claim.                 I

  19    guess (indiscernible) and I think they witnessed this.

  20                THE COURT:     Sorry, say that again?

  21                MR. BERG:     I think it's in the Harmon case, but

  22    I would have to double-check that.           And (indiscernible)

  23    part of the (indiscernible) trying to be (indiscernible)

  24    standard.    It is not (indiscernible) evidence if you

  25    don't state a claim (indiscernible) because




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 71 of 91 PageID #: 908



                                                                                   71
                                     Proceedings
    1   (indiscernible) my application for (indiscernible)
    2   residence (indiscernible) because I lost my application

    3   to evict a rent-stabilized tenant, that I suffered a

    4   credible constitutional injury.

    5               Again, as Ms. Moston pointed out, that depends
    6   upon a vacancy, and (indiscernible) and (indiscernible)

    7   had therefore -- well, I will leave it at that, your

    8   Honor.    I will (indiscernible).        I appreciate

   9    (indiscernible).

  10                I want to (indiscernible) and say that the

  11    legislature relied (indiscernible) had to be in 1974,

  12    after the initial (indiscernible), the legislature relied

  13    on data showing that (indiscernible) with rent-stabilized

  14    (indiscernible) and without having adverse effects on the

  15    (indiscernible) and its neighborhood and tenants, and

  16    socioeconomic diversity.        And that is a -- and so, for

  17    the legislature to recognize that, (indiscernible) --

  18                THE COURT:     You're breaking up (indiscernible)

  19    here.

  20                MR. BERG:     Sorry, your Honor. For the

  21    legislature to say, we have lost a lot of rent-stabilized

  22    units and we need to slow those losses, you need a

  23    different legislative line drawn than you did in 1993 and

  24    1997.    We need to draw up a line now in a way that

  25    encourages more tenants to stay in their homes, and




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 72 of 91 PageID #: 909



                                                                                   72
                                     Proceedings
    1   discourage owners from taking actions that, while
    2   completely lawful, to have the effect of bribing tenants

   3    out of their units.

    4               THE COURT:     I understand.      No need to argue

    5   that the legislature can have it both ways, in that on
    6   the one hand, they're saying look, we're going to require

    7   you to offer the low market leases to not only our

    8   tenants but their successors potentially in perpetuity,

    9   don't worry, that's not a taking because there are all of

  10    these off-ramps in the statute, and then say at the same

  11    time, saying you know we need to do everything we can to

  12    close off those off-ramps because we can't lose rent-

  13    stabilized --

  14                MR. BERG:     Well, that --

  15                THE COURT:     I think that's the point that

  16    they're making.      They're finding out if it's illusory or

  17    not, and you have to consider that as it relates to, you

  18    know, the question of how permanent, and how physical

  19    this alleged taking might be.

  20                MR. BERG:     Right, and I think that's -- I think

  21    that's an accurate description, your Honor.              We are not

  22    arguing that in this case, the legislature committed to

  23    (indiscernible) occupants as permanent occupancy rent

  24    stabilized units.      The argument is that the legislature

  25    drew the line on the tenant back in (indiscernible), they




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 73 of 91 PageID #: 910



                                                                                   73
                                     Proceedings
    1   have valid reason for doing so, and adopts reasonable
    2   measures to achieve the goals that the plaintiffs

    3   (indiscernible) proceeding indicated at that time.

    4               I haven't (indiscernible).          The five percent

    5   (indiscernible) line drawn, and with those written
    6   arguments by plaintiffs, I think (indiscernible) five

    7   percent cutoff that has (indiscernible) four-and-a-half

    8   to five percent (indiscernible) a constitutional right,

    9   and call it (indiscernible), in addition to the five

  10    percent threshold, needs to be (indiscernible) by City

  11    counsel with (indiscernible).

  12                That's all I have to say from (indiscernible)

  13    plaintiffs, your Honor.

  14                There is one other important (indiscernible).

  15                THE COURT:     I lost you for a second there

  16    again.

  17                MR. BERG:     Sorry, your Honor.       There is

  18    (indiscernible) don't want to (indiscernible).              With the

  19    recent (indiscernible) other cases, we made an argument

  20    that certain claims against the State would be brought

  21    (indiscernible) sovereign immunity.            That is not an

  22    argument that we make in our papers in this case, and

  23    (indiscernible) jurisdictional matter, so (indiscernible)

  24    can at any time.

  25                I just want to flag it because the




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 74 of 91 PageID #: 911



                                                                                   74
                                     Proceedings
    1   (indiscernible) plaintiffs (indiscernible) and see if
    2   there's something we can do to address that concern

    3   before raising it with the Court.           It would have no

    4   effect on plaintiffs' claim         relief, against Commissioner

    5   Visnauskas in her official capacity for injunctive
   6    relief, the declaratory relief going forward.

    7               So it's not going to affect the substance of

    8   the allegations, I'd just like to have a conversation

    9   with plaintiffs' counsel offline about the other

  10    (indiscernible) and DHCR proper second (indiscernible)

  11    and report back to your Honor as to whether we reach a

  12    resolution on that.

  13                THE COURT:     Yes, certainly if you all agree on

  14    that, that would be preferable to not have everybody

  15    brief the issue, and then you just tell me you agree with

  16    each other's briefs, so please do have that conversation

  17    and if you don't see eye-to-eye on it, we will cross that

  18    bridge when we come to it.

  19                Before I call on another defense counsel, can I

  20    just ask you to clarify for me distinctly between exactly

  21    what happened between 1969 and 1974?           I'm a little

  22    unclear on that part of the history here.

  23                MR. BERG:     Yes, your Honor.       I will do my best.

  24                THE COURT:     (Indiscernible) the start of rent

  25    regulation in New York, the start of that




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 75 of 91 PageID #: 912



                                                                                   75
                                     Proceedings
   1    (indiscernible).
   2                MR. BERG:     It's 1969.

    3               THE COURT:     Okay.

    4               MR. BERG:     It's my understanding that there was

    5   some legislation passed by the legislature in
    6   (indiscernible).      Pursuant to that (indiscernible)

    7   regulation, in 1969, when the New York City Council

   8    adopted the original rent stabilization law.

    9               I don't know when the regulations pursuant to

  10    that law were adopted.        In 1974, the state legislature

  11    essentially readopted rent stabilization law by adopting

  12    an Emergency Tenant Protection Act or ETPA, which

  13    (indiscernible).

  14                That -- that (indiscernible) between and

  15    described it, I don't know if it (indiscernible) factual

  16    and procedural history, and I believe in 1971, there had

  17    been attempts to renew (indiscernible) from rent

  18    stabilization law (indiscernible), and for a number of

  19    reasons for that, for example, there was the thought that

  20    it might encourage new housing construction.

  21                What happened was that an awfully large number,

  22    in the eyes of the state legislature and (indiscernible)

  23    large number, I believe one hundred thousand plus

  24    apartments were permanently regulated as a result of

  25    that, and at the same time, they did not see the increase




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 76 of 91 PageID #: 913



                                                                                   76
                                     Proceedings
    1   in new construction for the other benefit that the
    2   tenants had hoped for.

    3               In 1974, rent stabilization (indiscernible)

    4   simply adopted by the state legislature in an effort to

    5   respond, but also reimposed it in New York, the City
    6   Council in Nassau, Rockland and Westchester Counties, and

    7   made it a matter of state law, rather than a matter of

   8    city law, (indiscernible) administrative (indiscernible).

    9               THE COURT:     That's (indiscernible) of it, Mr.

  10    Berg, your command of it.        So thank you very much, that's

  11    helpful.    All right.

  12                MR. BERG:     Thank you.

  13                THE COURT:     Ms. Moston, do you have anything

  14    (indiscernible) brief for the City?

  15                MS. MOSTON:      Sure.   This is Rachel Moston, just

  16    a few very brief points.

  17                To respond to the question again came up this

  18    morning about (indiscernible) discovery, and whether or

  19    not the RSL is effective, we are (indiscernible)

  20    affected, I just want to reiterate this is exactly what

  21    the Supreme Court cautioned against in Lingle.              Now these

  22    laws (indiscernible) rent controlled (indiscernible) is

  23    (indiscernible) fact finding (indiscernible) and the

  24    Supreme Court said it's (indiscernible).

  25                The City (indiscernible) is from the New York




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 77 of 91 PageID #: 914



                                                                                   77
                                     Proceedings
    1   Court of Appeals, the exact argument was raised by the
    2   plaintiffs in that case.        The plaintiffs' RSA action

   3    (indiscernible), (indiscernible) decision.

    4               The owner (indiscernible) that rent regulation

    5   perpetuates (indiscernible) housing shortage for New York
    6   City.   This is not a new claim.         These arguments raised

    7   here by the plaintiff have been going around for a long

    8   time, and the New York Court of Appeals said that's not a

   9    question for us, that is a question for the legislature.

  10                It will (indiscernible) the Governor

  11    (indiscernible) about the efficacy and (indiscernible)

  12    housing policy and economic theory.           We requested

  13    (indiscernible) legislature.          It's not clear

  14    (indiscernible) fact finding on a rational basis review.

  15    I'm not saying that (indiscernible) is a view, while

  16    we're (indiscernible) the RSL (indiscernible) 2019

  17    (indiscernible).

  18                The other thing that I just want to briefly

  19    touch on briefly is --

  20                THE COURT:     I'm confused.      Can you

  21    (indiscernible) --

  22                MS. MOSTON:      Sure.

  23                THE COURT:     -- cases that say look, the

  24    legislature articulated the multiple jurisdiction, the

  25    multiple (indiscernible), multiple justifications of the




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 78 of 91 PageID #: 915



                                                                                   78
                                     Proceedings
    1   law, and there's potentially an open question under one
    2   that comes under rational basis review that there's no

   3    real dispute of fact under (indiscernible) 2, 3 or 4?

   4    That would be helpful (indiscernible).

    5               MS. MOSTON:      Absolutely.     Yes, the denominator
    6   that we were talking about it, and I think the case law

    7   (indiscernible) issue of fact or law, I just wanted to

    8   point out that the Second -- Second Circuit

   9    (indiscernible) --

  10                THE COURT:     I think I lost you there.

  11                MS. MOSTON:      Sorry.    I will (indiscernible)

  12    real quick.     The Second Circuit (indiscernible) Greystone

  13    case and (indiscernible) restrictions that

  14    (indiscernible) but the Court clearly said.              So both of

  15    those programs (indiscernible).          We need to

  16    (indiscernible) on that issue.

  17                Those (indiscernible) the off-ramps, I just

  18    wanted to (indiscernible) on what Mr. Berg was saying,

  19    that the Second Circuit (indiscernible) exit ramp from

  20    the rent stabilization laws.

  21                According to (indiscernible) the individual

  22    plaintiffs (indiscernible) and the Court says no, there's

  23    no physical taking, you have the opportunity to exercise

  24    three exit strategies, or (indiscernible) and so

  25    (indiscernible) building (indiscernible) satisfactory




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 79 of 91 PageID #: 916



                                                                                   79
                                     Proceedings
   1    (indiscernible).
    2               But if you have a off-ramps, adopting

    3   (indiscernible) but the Second Circuit talks about

    4   (indiscernible) of that, (indiscernible) and

   5    (indiscernible).
   6                THE COURT:     Okay.    Did the --

    7               MS. MOSTON:      (Indiscernible).

    8               THE COURT:     -- City require a plaintiff to

    9   avail themselves of multiple -- because that's what I

  10    thought we heard varying things on the question of, you

  11    know, how many off-ramps was one required to test before

  12    we can say, with their best off-ramps they're illusory as

  13    to us and offer an as-applied challenge?

  14                MS. MOSTON:      It is (indiscernible) with respect

  15    to the plaintiff there is no physical taking.

  16                THE COURT:     Okay.

  17                MS. MOSTON:      Now with (indiscernible).

  18                THE COURT:     Yeah, now (indiscernible) question

  19    (indiscernible) resolution from the Second Circuit and

  20    (indiscernible) but we will take a look.            All right.

  21    Thank you very much.

  22                And Mr. Duke, anything (indiscernible)

  23    yourself?

  24                MR. DUKE:     Yes, your Honor, just a few brief

  25    points, with respect to the off-ramps, I guess there's




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 80 of 91 PageID #: 917



                                                                                   80
                                     Proceedings
    1   been a lot of air play today, and it -- I believe that
    2   their allegations concerning the off-ramps hardly matter

    3   at all here, because no plaintiff is asserted to have

    4   alleged they want to take advantage of an off-ramp.               If

    5   they decide that they no longer want to rent to tenants,
    6   if they (indiscernible) of them.          In their

    7   (indiscernible) off-ramps, they have not brought an

    8   as-applied challenge here.

   9                THE COURT:     (Indiscernible) this.

  10                MR. DUKE:     Panagoulias (indiscernible).

  11                THE COURT:     Look through the motion papers, you

  12    know, the off-ramps are an important factor, right?

  13    You've essentially got plaintiffs saying look, the State

  14    have essentially commandeered rental housing that I own,

  15    requiring that I offer it at below market rates in

  16    perpetuity essentially to not only the current tenants,

  17    but also their successors, and (indiscernible) and the

  18    reason I think (indiscernible) that that's held out to be

  19    a taking (indiscernible) but other taking cases, is that

  20    there are (indiscernible) the system and (indiscernible)

  21    here, you had luxury decontrol and vacancy decontrol, and

  22    those happened significant in 2019, you had personal use,

  23    that was capped as of 2019, and you have the Panagoulias'

  24    alleging their as-applied challenge that, you know, (a) I

  25    had the expectation of luxury and vacancy decontrol and




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 81 of 91 PageID #: 918



                                                                                   81
                                     Proceedings
    1   that's gone now and (b) I actually tried to avail myself
    2   of the personal use exemption, and my application was

   3    denied for irrational reasons.

    4               So I don't understand why you're saying that's

   5    not at issue here.
    6               MR. DUKE:     Right, your Honor, because with

    7   respect to specifically the high rent, and high income

   8    individual rent control, I don't (indiscernible).

    9   (Indiscernible) state if they want -- if they deregulate

  10    an apartment, their high rent, high income control, which

  11    I could point out didn't even exist until 1993, with the

  12    prior (indiscernible) the RSL, did not have that option

  13    (indiscernible).

  14                The (indiscernible) grant it so that the exit

  15    means the richer tenants or the same tenants have a

  16    heavier burden (indiscernible), very specific

  17    (indiscernible).

  18                And with respect to the Panagoulias', they

  19    wanted to take over one unit, eight years ago.              They

  20    don't want just one unit now, if they want to do it now,

  21    they can, they're more than welcome to use the

  22    guidelines.     The tenant law claims (indiscernible), there

  23    are four units vacant that they can take over, that they

  24    can evict those tenants at the end of the lease because

  25    they're not regulated units, and if they do that, then




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 82 of 91 PageID #: 919



                                                                                   82
                                     Proceedings
    1   there would still be the same exact amount of people
    2   occupying the property, than if they took over one of the

    3   rent regulated units.       And Yee makes it very clear that

    4   he cannot pick and choose what type of people he has

    5   coming into the property.        Particularly, I want rent
    6   regulated people (indiscernible) in my properties, it

    7   just says I want not rent regulated people.             It's not

   8    something that the Supreme Court allows.             It's not

   9    (indiscernible), your Honor.

  10                The second point is that with respect to the

  11    as-applied regulatory takings claim, in my view, the

  12    plaintiffs are trying to profit as much as they would in

  13    a market-based system, the plaintiffs alleges

  14    (indiscernible) rent roll, regulated rents, they cannot

  15    charge rent sufficient to make a profit to cover their

  16    operating costs.

  17                That they found that sufficient to reject a

  18    regulatory takings claim, and to be sure that there are

  19    -- FHL and (indiscernible) as-applied claims involving a

  20    building that had been converted to a co-op and there was

  21    a default (indiscernible) under the law.

  22                THE COURT:     (Indiscernible).

  23                MR. DUKE:     Correct.     So in that case, they're

  24    still allowed to collect regulated rents, and so I think

  25    FHL still gives (indiscernible) clear and it shows that




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 83 of 91 PageID #: 920



                                                                                   83
                                     Proceedings
    1   they're not going to collect as much, and that that is
   2    not enough.     That is not enough, your Honor.

    3               And then the last point I'd like to address is

    4   that -- and I think Ms. Moston touched on this a little

    5   bit, she was breaking up, so I just wanted to make sure
    6   that this point is made clear because it's important, I

    7   heard plaintiffs' counsel say that they allege that the

    8   default, and that (indiscernible) and that they need a

    9   record in order to determine what their -- the law does

  10    mean to them, otherwise it's got to fall on rational

  11    basis review.

  12                And the Second Circuit has been abundantly

  13    clear on this, and I quote, "It did not strike down the

  14    law as irrational simply because it may not succeed in

  15    bringing about the results it seeks to accomplish,

  16    because the wrongs it addresses could be redressed some

  17    other way, but because the statute's (indiscernible). The

  18    (indiscernible) will be returned on the basis of no

  19    empirical evidence support the assumption underlying the

  20    legislature choice."

  21                The Supreme Court said this is an

  22    (indiscernible) communication that properly

  23    (indiscernible) which stated that a legislative board was

  24    not subject to fact finding, and may be based on rational

  25    speculation unsupported by evidence under




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 84 of 91 PageID #: 921



                                                                                   84
                                     Proceedings
   1    (indiscernible), and (indiscernible).
    2               There the district court was required to choose

    3   between the appropriate comments that rent controlled

    4   statutes that would help to prevent concentration

    5   (indiscernible) in the face of (indiscernible) retail
    6   market.    The Court found (indiscernible) more persuasive

    7   than the other, and included that the (indiscernible)

    8   legislature -- the (indiscernible) legislature had chosen

   9    (indiscernible) not actually achieved its objectives.

  10                The Supreme Court, and I quote said, "these

  11    kinds of proceedings were remarkable to say the least.

  12    The (indiscernible) given that we have long-eschewed such

  13    heightened scrutiny in addressing the substantive due

  14    process challenges to government regulations. The reason

  15    for (indiscernible) legislative judgments about the need

  16    for (indiscernible) and effectiveness of regulatory

  17    actions are by now well-established and we think are no

  18    less applicable here."

  19                That's all I have, your Honor.           I you have any

  20    further questions, I'll be happy to answer them.

  21                THE COURT:     Thank you.

  22                All right, Mr. King?

  23                MR. KING:     Thank you, your Honor.        I'll be

  24    brief.    I have four straight points to make

  25    (indiscernible).




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 85 of 91 PageID #: 922



                                                                                   85
                                     Proceedings
    1               The first is that as Mr. Duke was just arguing,
    2   and that as some of the defendants brought out in their

    3   rebuttals, they're really arguing the merits, and not the

    4   plausibility of our allegations, and in just one example,

    5   Ms. Moston referred to the Greystone case in which in
    6   1999, was very specific about the (indiscernible)

    7   language that might be (indiscernible)            but the Supreme

    8   Court said that (indiscernible) decision in June of 2017,

    9   and it specifically said there that every case needs to

  10    be taken on its own individual merits.

  11                What (indiscernible) our analysis in Greystone

  12    (indiscernible) going to be trickier, and it's going to

  13    require careful attention to the individual facts that

  14    our plaintiffs have applied.

  15                Number two, Mr. Berg mentioned the

  16    (indiscernible) issue about (indiscernible) allegations

  17    (indiscernible) gone through, you know, a round of

  18    briefing and many hours of argument about.             I'll be glad

  19    to discuss it with him and will be prepared to report

  20    back to the Court on that point.

  21                Number three, (indiscernible) comments about

  22    the Harmon case.      You know, Harmon is fundamentally

  23    different for three reasons. And Mr. Pincus touched on

  24    this, but let me be clear, first off, the RSL works in a

  25    fundamentally different way today than it did in 2011




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 86 of 91 PageID #: 923



                                                                                   86
                                     Proceedings
    1   when the Second Circuit dealt with it - and that goes to
    2   all the changes, the straws we allege broke the camel's

    3   back, but beyond that, the plaintiff in that case bought

    4   into the version of the RSL that he challenged, not so as

    5   to our plaintiffs here, at least as to the Panagoulias'
    6   and (indiscernible).

    7               And the third thing is, and I think the most

    8   important thing, the Second Circuit in Harmon did not

    9   address the (indiscernible) which says that when a law

  10    compelled the owner to bring (indiscernible) that could

  11    result in physical taking, and you know, because the

  12    Court didn't engage on that point, and I really don't

  13    know how much it tells us here.

  14                Fourth, and finally, the Supreme Court has said

  15    in the realm of takings, that there is a line that there

  16    are laws that go too far.        The 2019 Amendments, even

  17    according to their own sponsors, are unprecedented, and

  18    excluded changes from the (indiscernible) come before

  19    them.   We reserve here and show that those laws and the

  20    methods crossed that line, and that's what summary

  21    judgment is for, and we therefore submit that the motion

  22    to dismiss should be denied.

  23                Unless your Honor has further questions,

  24    (indiscernible) that.

  25                THE COURT:     All right.     So I have failed




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 87 of 91 PageID #: 924



                                                                                   87
                                     Proceedings
    1   miserably at my effort to bringing this in at an hour-
    2   and-a-half or so, but again, with good reasons because

    3   this is a very complicated set of constitutional, legal,

    4   and factual issues that regulate us here.             This has been

    5   extremely helpful to me in terms of positiveness and
    6   informing my thinking, and so again, I'm grateful for the

    7   briefing by all of you.

   8                Recently, (indiscernible) submit that the

    9   quality of the advocacy that we've heard today, as well

  10    as these are very important issues, so (indiscernible).

  11    So I will look forward to the supplemental briefing.

  12    We've discussed here the same schedule that we

  13    articulated this morning should apply here as well, and

  14    the parties (indiscernible) arguments in both cases, and

  15    (indiscernible) can do that in one submission, rather

  16    than do separate ones.

  17                With that --

  18                MR. BERG:     Your Honor, this is Michael Berg for

  19    the (indiscernible).

  20                If I could have a moment or two to discuss

  21    (indiscernible).      What are the specific issues that the

  22    Court wants supplemental briefing on in this case?

  23                THE COURT:     So the only thing that's new to

  24    this case, was the one that Mr. King articulated, and

  25    (indiscernible) relying on Mr. King on that -- well, it's




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 88 of 91 PageID #: 925



                                                                                   88
                                     Proceedings
    1   the question of the denominator issue, I think that we
    2   were talking about the possibility of you submitting

    3   supplemental briefing on.

    4               MR. BERG:     Yes.   We certainly could do that,

    5   your Honor, but where I made expressly the request for on
    6   Nordlinger, on obviously, whether particular interests

    7   were valid for these purposes.          That would be in addition

    8   to, or on top of the two you identified this morning, the

    9   first of which is the post-breach remedies, the second of

  10    which is this idea of applying and weighing the Supreme

  11    Court authority.

  12                THE COURT:     Okay.

  13                UNIDENTIFIED SPEAKER:        Your Honor?

  14                THE COURT:     I'll give Mr. King for plaintiffs

  15    until next Friday, and ten pages -- not ten letter pages

  16    of single-spaced text, but ten pages as a brief, and give

  17    each of the defendants or the defendant in both cases an

  18    extra eight pages on top of the ten we talked about this

  19    morning, given that you may be responding to additional

  20    arguments as well.

  21                So ten pages from the plaintiffs in this

  22    morning's case, and the plaintiffs here, for a total of

  23    20, and then -- why don't we do actually 16 pages each

  24    from defendants for the City, State, and intervenors, for

  25    a total of 48 pages from the defendants?




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 89 of 91 PageID #: 926



                                                                                   89
                                     Proceedings
    1               MR. KING:     Your Honor, this is Kevin King for
    2   the plaintiffs in this case.

    3               Are you saying that the plaintiffs should file

    4   their supplemental briefs first on Friday, let's see,

    5   July 3rd, and the defendants would submit by
    6   (indiscernible) motion (indiscernible) the first week or

   7    second?

   8                THE COURT:     Yeah, that's fine with me.          Yeah.

    9   I don't want to set a whole additional briefing schedule

  10    here.   We had set it up that way this morning because I

  11    think the issue that we're anticipating supplemental

  12    briefing on, were mostly issues being requested by the

  13    plaintiffs, and I think that may be true here as well.

  14    So, you know, why don't we hold the schedule as we

  15    (indiscernible) as.

  16                Let me refer to (indiscernible) equalize, and

  17    I'm thinking out loud as I go here, in an effort to

  18    equalize the page limits in the aggregate for both sides,

  19    Mr. King should take 15 pages each, and then the

  20    plaintiffs can have 16 pages for each of their three

  21    submissions.

  22                MR. KING:     This is Mr. King for the plaintiffs.

  23    I think that process makes sense to us, and works for us.

  24                THE COURT:     All right.

  25                MR. BERG:     Your Honor, this is Michael Berg.




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 90 of 91 PageID #: 927



                                                                                   90
                                     Proceedings
   1    (Indiscernible) dates that you're looking for it?
    2               THE COURT:     Yeah, the plaintiffs should submit

   3    by a week from Friday.

   4                THE CLERK:     Judge, I'm sorry, this is Alicia.

    5   I just want to say that next Friday is actually July 3rd,
   6    and --

    7               THE COURT:     Holiday.

    8               THE CLERK:     Yes, because July 4th is on a

    9   Saturday.    Do you want to move that July 6th?

  10                THE COURT:     I don't want to ruin anyone's July

  11    4th weekend, and so it makes sense to move that to July

  12    10th for the plaintiffs, and July 17th for the

  13    defendants' response.

  14                It's hard for me to tell these days how

  15    holidays are different from nonholidays and weekdays from

  16    weekends, but someone on the phone may have better July

  17    4th plans than I do, so let's fix the deadline

  18    accordingly.

  19                All right.     With that, I think we settled it.

  20    Again, thanks everybody for the time, and we will be in

  21    touch.

  22                IN UNISON:     Thank you, your Honor.

  23                THE COURT:     Take care.

  24                       (Matter Concluded)

  25                             -o0o-




                           Transcriptions Plus II, Inc.
Case 1:19-cv-06447-EK-RLM Document 64 Filed 06/26/20 Page 91 of 91 PageID #: 928



                                                                                   91
                    C    E     R   T   I    F    I    C   A    T    E



                    I, LINDA FERRARA, hereby certify that the

       foregoing transcript of the said proceedings is a true

       and accurate transcript from the electronic sound-
       recording of the proceedings reduced to typewriting in

       the above-entitled matter.



                    I FURTHER CERTIFY that I am not a relative or

       employee or attorney or counsel of any of the parties,

       nor a relative or employee of such attorney or counsel,

       or financially interested directly or indirectly in this

       action.



                    IN WITNESS WHEREOF, I hereunto set my hand this

       21st day of August, 2020.




                                       AAERT CET 656

                                       Transcriptions Plus II, Inc.




                             Transcriptions Plus II, Inc.
